 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
By and Among
GLOBAL EMPLOYMENT HOLDINGS, INC.
CAREER BLAZERS PERSONNEL SERVICES, INC.
CAREER BLAZERS CONTINGENCY PROFESSIONALS, INC.
CAREER BLAZERS PERSONNEL SERVICES OF WASHINGTON, D.C., INC.
AND
CAPESUCCESS LLC
Dated as of December 29, 2006

 



--------------------------------------------------------------------------------



 



Execution
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 29, 2006, by and among Global Employment Holdings, Inc., a Delaware
corporation (the “Buyer”), Career Blazers Personnel Services, Inc., a New York
corporation, Career Blazers Contingency Professionals, Inc., a New York
corporation, and Career Blazers Personnel Services of Washington, D.C., Inc., a
District of Columbia corporation (each of such corporations, a “Seller
Constituent”; collectively, the “Seller”), and CapeSuccess LLC, a Delaware
limited liability company (the “Seller Parent”). Unless otherwise set forth
herein, capitalized terms used herein shall have the meanings assigned to such
terms in Section 1.
RECITAL:
     WHEREAS, the Buyer desires to purchase from the Seller, and the Seller
desires to sell to the Buyer, substantially all of the property, assets and
Business (as defined herein) of the Seller, and to assume certain obligations
and liabilities of the Seller as specifically set forth herein, all upon terms
and subject to the conditions hereinafter set forth in this Agreement.
AGREEMENT:
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, promises and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby mutually
acknowledged, the Buyer and the Seller agree as follows:
     1. CERTAIN DEFINITIONS. As used herein the following terms not otherwise
defined have the following respective meanings:
     “2006 Unused Sick/Vacation Payments” shall mean any payment owed by Seller
to any Employee for unused sick or vacation time for the year 2006.
     “Accounts Receivable” shall mean (a) all trade accounts receivable and
other rights to payment from customers of the Seller and the full benefit of all
security for such accounts or rights to payment, including all accounts
receivable representing amounts receivable in respect of products sold or
services rendered to customers of the Seller, (b) all other accounts or notes
receivable of the Seller, and the full benefit of all security for such accounts
or notes and (c) any claim, remedy or other right related to any of the
foregoing.
     “Adverse Consequences” shall mean all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, expenses, and fees,
including court costs and reasonable attorneys’ fees and expenses.
     “Affiliate” shall mean as applied to any specified Person, any other
Person, directly or indirectly, controlling, controlled by or under common
control with such specified Person.
     “Assets” shall mean, with respect to any Person, such Person’s property and
assets, real, personal or mixed, tangible and intangible, of every kind and
description.

 



--------------------------------------------------------------------------------



 



     “Assumed Liabilities” shall have the meaning as set forth below in
Section 2.3.
     “Basis” shall mean any past or present fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction that forms or could form the basis for
any specified consequence.
     “Best Efforts” shall mean the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible; provided; however, that a Person required to use Best
Efforts under this Agreement will not be thereby required to take actions that
would result in a material adverse change in the benefits to such Person of this
Agreement and the transactions contemplated hereby or to dispose of or make any
change to its business, expend any material funds or incur any other material
burden.
     “Business” shall mean the business, Assets, properties, rights and
operations of the Seller, whether or not reflected on the Books and Records of
the Seller, that are primarily used in, or primarily pertain to or relate to,
the provision of temporary and permanent employment staffing and contingency
services.
     “Change of Control Bonus” shall mean any bonus payable to any Employee by
Seller as a result of the consummation of the transactions contemplated under
this Agreement.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Confidential Information” shall mean any information relating to either
Party, including, without limitation, information relating to products,
services, research, markets, developments, inventions, designs and finances, and
whether in tangible, intangible, electronic or other form, which is made
available to the other party in connection with the transactions contemplated by
this Agreement.
     “Contingency Employees” shall mean employees of the Seller who are employed
by the Seller as part of its contingency services.
     “Deposit Amount” has the meaning as set forth below in Section 2.5
     “Deposit Escrow Agent” has the meaning as set forth below in Section 2.6.
     “Deposit Escrow Agreement” has the meaning as set forth below in
Section 2.6.
     “Effective Time” means the time at which the Closing is consummated.
     “Employee Plans” shall mean all “employee benefit plans” as defined by
Section 3(3) of ERISA, all specified fringe benefit plans as defined in
Section 6039D of the Code, and all other bonus, incentive compensation, deferred
compensation, profit sharing, stock option, stock appreciation right, stock
bonus, stock purchase, employee stock ownership, savings, severance,
supplemental unemployment, layoff, salary continuation, retirement, pension,
health, life insurance, disability, accident, group insurance, vacation,
holiday, sick leave, fringe benefit or welfare plan, and any other employee
benefit plan, policy, or practice (whether qualified or

2



--------------------------------------------------------------------------------



 



nonqualified), that (i) is maintained or contributed to by the Seller or with
respect to which the Seller has or may have any liability, and (ii) provides
benefits, or describes policies or procedures applicable, to any current or
former director, officer or employee of the Seller or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof.
     “Employees” shall mean all Staff Employees, Contingency Employees and
Temporary Employees of the Seller.
     “Employment Taxes” means payroll, employment, employee’s income
withholding, foreign or domestic withholding, social security, unemployment
taxes, fee, assessment, levy, tariff charge or duty of any kind whatsoever and
any interest, penalty, addition or additional amount thereon imposed, assessed
or collected by or under the authority of any governmental body or payable under
any Tax sharing arrangement or other contract.
     “Encumbrance” shall mean any claim, lien, pledge, option, charge, easement,
security interest, right of way, encroachment, reservation, restriction,
encumbrance, or other right of any Person, or any other restriction or
limitation of any nature whatsoever.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Escrow Agreements” shall mean the Deposit Escrow Agreement and the
Indemnity Escrow Agreement.
     “Excluded Assets” shall have the meaning as set forth below in Section 2.2.
     “Excluded Liabilities” shall have the meaning as set forth below in
Section 2.4.
     “Final Net Working Capital” shall have the meaning set forth below in
Section 2.9(a).
     “Financial Statements” shall have the meaning as set forth below in
Section 4.7.
     “GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States applied on a basis consistent with the basis on
which the Financial Statements were prepared.
     “Hired Employees” shall have the meaning as set forth below in
Section 3.3(a).
     “Indemnity Escrow Agent” has the meaning as set forth below in Section 2.6.
     “Indemnity Escrow Agreement” has the meaning as set forth below in
Section 2.6.
     “Indemnity Escrow Amount” has the meaning as set forth below in
Section 2.6.
     “IRS” shall mean the United States Internal Revenue Service.

3



--------------------------------------------------------------------------------



 



     “Knowledge” shall mean with respect to the Seller the actual knowledge of
Caress Kennedy or Michael Roth after reasonable investigation. With respect to
any other Person, “Knowledge” shall mean the actual knowledge, after reasonable
investigation, of such individual, or of the senior management of such entity
who were primarily responsible for the matter in question.
     “Largest Customer” shall mean the largest customer of the Seller in terms
of revenue as previously identified and agreed upon by the Seller and the Buyer.
     “Largest Customer Contract” shall mean the existing contract by and between
the Seller and the Largest Customer.
     “Largest Customer Earnout Payment” shall have the meaning as set forth
below in Section 2.6.
     “Liability” shall mean with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.
     “Most Recent Financial Statements” shall have the meaning set forth below
in Section 4.7.
     “Net Working Capital” means (a) the amount of the consolidated current
assets of the Seller included in the Transferred Assets, minus (b) the amount of
the consolidated current liabilities of the Seller included in the Assumed
Liabilities, all as determined in accordance with GAAP. The calculation of Net
Working Capital shall be made in a manner consistent with the treatment of the
items listed on Exhibit C.
     “Net Working Capital Target” shall mean eight hundred eighty five thousand
dollars ($885,000).
     “Net Working Capital Deficiency” shall have the meaning set forth below in
Section 2.9(d).
     “Net Working Capital Excess” shall have the meaning set forth below in
Section 2.9(d).
     “Ordinary Course of Business” shall mean an action taken by a Person only
if that action: (i) is consistent with the past practices of such Person and is
taken in the ordinary course of the normal, day-to-day operations of such
Person; (ii) does not require authorization by the board of directors or
shareholders of such Person (or by any Person or similar or group of Persons
exercising similar authority); and (iii) such action does not involve an
Affiliate of that Person.
     “Party” shall mean the Buyer or the Seller.

4



--------------------------------------------------------------------------------



 



     “Performance Bonuses” shall mean any bonus payable to any Employees based
on the overall performance of the Business or any segment thereof, including the
performance bonus payable to Caress Kennedy for the year 2006.
     “Permitted Encumbrance” shall mean as applied to any Asset, any Encumbrance
described in Schedule 1.
     “Permits” shall mean the licenses and permits of the Seller, including all
renewals thereof.
     “Person” shall mean any natural person, corporation, limited liability
company, partnership, organization, trust, firm, joint venture, joint-stock
company, association, unincorporated entity, or organization or entity of any
kind.
     “Personal Property Leases” shall mean leases of personal property.
     “Proceeding” shall mean any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any governmental agency or court or similar body or arbitrator.
     “Purchase Price Adjustment Statement” shall have the meaning set forth in
Section 2.9(d).
     “Real Estate Leases” shall mean the real estate leases described in
Schedule 2.1(a).
     “Real Property” shall mean the building, plants and other structures or
improvements thereon relating to the properties described in the Real Estate
Leases, and, to the extent covered by the Real Estate Leases, any and all
fixtures, machinery, installations, equipment and other property attached
thereto or located thereon.
     “Restrictive Agreements” shall mean all agreements to which the Seller or
its Affiliates are a party which restrict or otherwise place limitations on
employees or former employees of the Seller and its ability to engage in certain
activities related to the Business, including but not limited to (i) the
employee’s (or former employee’s) solicitation of any customer or employee of
the Seller and (ii) the employee’s (or former employee’s) ability to own any
interest in, manage, control, finance, invest in, consult with, render services
for a Person from whom such the employee (or former Employee) is restricted
pursuant to the terms of such agreements.
     “Security Interest” shall mean any mortgage, pledge, lien, Encumbrance,
charge, or other security interest, other than (a) mechanic’s, materialmen’s,
and similar liens, (b) liens for Taxes not yet due and payable (c) purchase
money liens and liens securing rental payments under capital lease arrangements,
and (d) other liens arising in the Ordinary Course of Business and not incurred
in connection with the borrowing of money.
     “Staff Employees” shall mean non-temporary employees of the Seller which
are not Contingency Employees.

5



--------------------------------------------------------------------------------



 



     “Subsidiary” shall mean as applied to any specified Person, any other
Person of which such specified Person shall at the time own, directly or
indirectly, through a Subsidiary or otherwise, at least a majority of the
outstanding capital stock (or other beneficial interests) entitled to vote
generally.
     “Tax” or “Taxes” shall mean any income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental, windfall profit, customs, vehicle, airplane, boat, vessel or
other title or registration, capital stock, franchise, employees’ income
withholding, foreign or domestic withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer, value added,
alternative, add-on minimum and other tax, fee, assessment, levy, tariff, charge
or duty of any kind whatsoever and any interest, penalty, addition or additional
amount thereon imposed, assessed or collected by or under the authority of any
governmental body or payable under any tax sharing arrangement or other contract
and any obligation to indemnify, assume or succeed to a Tax Liability of any
other Person.
     “Tax Return” shall mean any return (including any information return),
report, statement, schedule, notice, form, declaration, claim for refund or
other document or information filed with or submitted to, or required to be
filed with or submitted to, any governmental body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
applicable law relating to any Tax.
     “Temporary Employee” shall mean an employee of the Seller other than a
Staff Employee or a Contingency Employee.
     “Transferred Assets” shall have the meaning as set forth below in
Section 2.1.
     2. SALE AND PURCHASE
     2.1 Agreement to Purchase and Sell Assets. Subject to the terms and
conditions set forth in this Agreement, the Seller agrees to sell, assign,
transfer and deliver to the Buyer, and the Buyer agrees to purchase, acquire and
take assignment and delivery from the Seller, at the Closing (as hereinafter
defined in Section 3.1), all of the Seller’s rights, title and interest in and
to all of the Seller’s Assets, wherever located, used or held for use in the
Business as of the Effective Time, free and clear of all Encumbrances other than
the Permitted Encumbrances, including without limitation the following (but
excluding the Excluded Assets as hereinafter defined in Section 2.2) (the
“Transferred Assets”):
          (a) the Real Estate Leases described on Schedule 2.1(a).
          (b) any and all, fixtures, machinery, equipment, furniture, tools,
spare parts, supplies, materials and other tangible personal property, usually
located on or at, or used in conjunction with the Business (wherever located and
whether or not carried on the Seller’s Books and Records), together with any
express or implied warranty by the manufacturers or sellers or lessors of any
item or component thereof, to the extent transferable without notice to,

6



--------------------------------------------------------------------------------



 



or consent from, any third party and all maintenance records and other documents
relating thereto (collectively, the “Equipment”);
          (c) the Personal Property Leases to which the Seller is a party;
          (d) all contracts and agreements for the purchase or sale of goods,
materials and/or services and all other contracts, commitments and agreements of
the Seller entered into in the Ordinary Course of Business prior to the
Effective Time;
          (e) the Permits, in each case to the extent transferable to the Buyer;
          (f) the intangible property of any nature owned by the Seller or in
which the Seller has any interest, and including, without limitation, all
goodwill relating to, arising from or used in connection with the Business, all
copyrights and logos, customer lists, supplier lists, telephone and telecopy
numbers, domain names, trade secrets, patents, trademarks, candidate lists,
software, databases, websites, URLs, service marks and trade names (and the
goodwill connected with the use of any of the foregoing) (the “Intangibles”);
          (g) all books, records, files, plans, blueprints, drawings, designs,
specifications, credit information, business records and plans, personnel
records, studies, surveys, reports, correspondence, sales and promotional
literature and other selling material, computer software and related
documentation, databases and other data used or held for use in connection with
or relating to the Business (“Books and Records”), other than any such Books and
Records embodying or pertaining to any Excluded Asset or Excluded Liability;
          (h) claims against third parties whether choate or inchoate, known or
unknown, contingent or non-contingent, including insurance claims for casualty
losses, related to events occurring prior to the Effective Time, including but
not limited to those set forth on Schedule 2.1(h);
          (i) all insurance benefits, including rights, proceeds and settlements
arising from or relating to the Transferred Assets or the Assumed Liabilities
and any occurrence of events, actions or omissions related thereto prior to the
Effective Time, including but not limited to those set forth on Schedule 2.1(i);
          (j) all rights relating to deposits and prepaid expenses and claims
for refunds and rights to offset in respect thereof;
          (k) all rights relating to claims for rebates or refunds or credits of
Employment Taxes;
          (l) Accounts Receivable;
          (m) account balances remaining in Seller’s operating account pursuant
to Section 8.1; and
          (n) all notes receivable shown on the Most Recent Financial
Statements.

7



--------------------------------------------------------------------------------



 



     2.2 Excluded Assets. Notwithstanding anything set forth herein to the
contrary, the Transferred Assets shall not include the following and such shall
remain the property of and responsibility of the Seller following the Closing
(collectively, the “Excluded Assets”):
          (a) the Seller’s rights under this Agreement, including all proceeds
paid or payable to the Seller in connection with this Agreement;
          (b) any cash of the Seller on hand or in banks as of the Effective
Time except account balances remaining in Seller’s operating account pursuant to
Section 7;
          (c) the corporate minute books and stock records of the Seller;
          (d) any of the Seller’s right to Tax rebates or refunds, or similar
refunds, credits or rebates in respect of periods prior to the Effective Time
other than those related to Employment Taxes;
          (e) all causes of action to the extent relating to the Excluded Assets
or Excluded Liabilities;
          (f) all Employee Plans of the Seller or covering any of the Employees
to the extent such Employee Plans represent an asset of the Seller;
          (g) the Sellers’ Assets, rights and ownership interests listed on
Schedule 2.2(g);
          (h) any Books and Records embodying or pertaining to the Excluded
Assets;
          (i) any Real Estate Leases other than those listed on Schedule 2.1(a);
          (j) all the outstanding stock of Career Blazers Management Company,
Inc., a New York corporation, Career Blazers Service Company, Inc., a Delaware
corporation, Career Blazers Consulting Services, Inc., a New York corporation,
Career Blazers New York, Inc., a New York corporation, Career Blazers Learning
Center of Los Angeles, Inc., a California corporation; or
          (k) all insurance policies of the Seller and the rights thereunder
(except to the extent specified in Sections 2.1(h) or 2.1(i)).
     2.3 Agreement to Assign and Assume Liabilities. At the Closing, on and
subject to the terms and conditions set forth in this Agreement, the Buyer
agrees to assume to the extent arising from and related to the Business and the
Transferred Assets all the Liabilities of the Seller other than the Excluded
Liabilities (collectively, the “Assumed Liabilities”).

8



--------------------------------------------------------------------------------



 



     2.4 Excluded Liabilities. Notwithstanding anything in this Agreement to the
contrary, neither the Buyer nor its Affiliates shall assume and in no event
shall be deemed to have assumed, any of the following Liabilities of the Seller
or any of its Affiliates (the “Excluded Liabilities”):
          (a) any of the Seller’s obligations under this Agreement or the
agreements entered into in connection herewith;
          (b) any Liability of the Seller or its Affiliates to any shareholder
or Affiliate of the Seller;
          (c) any Liability of the Seller in respect of events occurring after
the Effective Time;
          (d) any Liability of the Seller or its Affiliates for any indebtedness
for money borrowed;
          (e) any Change of Control Bonuses or Performance Bonuses;
          (f) any 2006 Unused Sick/Vacation Payments, including to Temporary
Employees; and
          (g) any Liability of the Seller described on Schedule 2.4(g).
The Seller shall be responsible for and shall pay or otherwise satisfy the
Excluded Liabilities.
     2.5 Purchase Price; Payments at Closing. The purchase price to be paid by
the Buyer to the Seller for the Transferred Assets shall be (i) Nine Million
Dollars ($9,000,000), as adjusted pursuant to Section 2.9 below (the “Cash
Purchase Price Component”), plus (ii) the assumption of the Assumed Liabilities
and (iii) any Largest Customer Earnout Payment (in the aggregate, the “Purchase
Price”). A portion of the Purchase Price shall be paid on or before January 3,
2007 by delivery of Five Hundred Thousand Dollars ($500,000) (the “Deposit
Amount”) to the Deposit Escrow Agent as provided in Section 2.6 below. The
remaining portion of the Purchase Price (other than the Largest Customer
Earnout) shall be paid to the Seller at the Closing by: (a) the assumption of
the Assumed Liabilities; (b) delivery of the Indemnity Escrow Amount to the
Indemnity Escrow Agent as provided in Section 2.8; and (c) delivery to the
Seller of the Cash Purchase Price Component less the Deposit Amount and the
Indemnity Escrow Amount. At the Closing, the Deposit Escrow Agent shall deliver
the Deposit Amount to the Seller.
     2.6 Largest Customer Earnout Payment. On November 30, 2008, provided that
the amount of gross revenues received from the Largest Customer Contract for the
period from January 1, 2008 through November 1, 2008 (on an annualized basis) is
at least equal to 80% of the amount of gross revenues received from the Largest
Customer Contract for the period from January 1, 2006 through December 31, 2006
and the Largest Customer has not delivered to the Buyer a written notice of
termination of the Largest Customer Contract nor have the pricing terms with
respect to the Largest Customer Contract been changed by the Largest Customer to
make them more than 20% less favorable to the Buyer than under the terms in the
Largest Customer Contract as of the date of this Agreement, the Buyer will pay
to the Seller an additional One Million Two Hundred Fifty Thousand Dollars
($1,250,000) in cash (the “Largest Customer Earnout Payment”). If the Largest
Customer Earnout Payment is not payable on November 30, 2008, it shall be paid
on January 31, 2009 if the amount of gross revenues received from the Largest
Customer Contract for the period from January 1, 2008 through

9



--------------------------------------------------------------------------------



 



December 31, 2008 is at least equal to 80% of the amount of gross revenues
received from the Largest Customer Contract for the period from January 1, 2006
through December 31, 2006 and the Largest Customer has not delivered to the
Buyer a written notice of termination of the Largest Customer Contract nor have
the pricing terms with respect to the Largest Customer Contract been changed by
the Largest Customer to make them more than 20% less favorable to the Buyer than
under the terms in the Largest Customer Contract as of the date of this
Agreement.
     2.7 Deposit Escrow. On or before January 3, 2007 the Buyer shall deposit an
amount equal to the Deposit Amount with an escrow agent jointly selected by the
Buyer and the Seller (the “Deposit Escrow Agent”). The parties acknowledge and
agree that the Deposit Escrow Amount shall be used for the purpose of securing
the Buyer’s obligations to consummate the transactions contemplated by this
Agreement. The Deposit Amount shall be administered in accordance with the
provisions of an Deposit Escrow Agreement substantially in the form attached
hereto as Exhibit A (the “Deposit Escrow Agreement”). The Deposit Escrow Amount
shall be held as a trust fund and shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of the Buyer and
its Affiliates and the Seller and its Affiliates and shall be held and disbursed
solely for the purposes and in accordance with the respective terms thereof. At
the Closing, the Deposit Escrow Agent shall deliver the Deposit Amount to the
Seller and the Deposit Amount shall be applied to the Cash Purchase Price
Component pursuant to Section 2.5; provided, however:
          (a) If the Buyer and the Seller mutually terminate this Agreement
prior to the Closing pursuant to Section 10.1(b), the Buyer will be entitled to
a refund of the Deposit Amount;
          (b) If the Buyer terminates this Agreement prior to the Closing
pursuant to Section 10.1(c) or Section 10.1(d), the Buyer will be entitled to a
refund of the Deposit Amount; and
          (c) If the Seller terminates this Agreement prior to the Closing
pursuant to Section 10.1(c) or Section 10.1(e), the Seller will be entitled to
retain the Deposit Amount.
     2.8 Indemnification Escrow. At Closing, the Buyer shall deposit an amount
equal to One Million Three Hundred Fifty Thousand Dollars ($1,350,000) (the
“Indemnity Escrow Amount”) with an escrow agent jointly selected by the Buyer
and the Seller (the “Indemnity Escrow Agent”). The parties acknowledge and agree
that the Indemnity Escrow Amount shall be used for the purpose of securing the
Seller’s indemnification obligations pursuant to Section 12 and the Seller’s
purchase price adjustment obligations, if any, pursuant to Section 2.9 to the
extent such obligations are equal to or less than $250,000. The Indemnity Escrow
Amount shall be administered in accordance with the provisions of an Indemnity
Escrow Agreement substantially in the form attached hereto as Exhibit B (the
“Indemnity Escrow Agreement”). The Indemnity Escrow Amount shall be held as a
trust fund and shall not be subject to any lien, attachment, trustee process or
any other judicial process of any creditor of the Buyer and its Affiliates and
the Seller and its Affiliates and shall be held and disbursed solely for the
purposes and in accordance with the respective terms thereof.

10



--------------------------------------------------------------------------------



 



     2.9 Purchase Price Adjustment.
          (a) As soon as practicable, but not later than thirty (30) days after
the Closing Date, the Seller will prepare and deliver to the Buyer the
calculation of the actual Net Working Capital of the Seller as of the Effective
Time (the “Final Net Working Capital”) and the calculation of the amount of any
overpayment or underpayment of Purchase Price as a result of the difference
between the Final Net Working Capital and the Net Working Capital Target (the
“Purchase Price Adjustment Statement”). The Buyer shall give the Seller and its
advisors reasonable access to the Seller’s Books and Records and personnel
needed to prepare the Purchase Price Adjustment Statement.
          (b) Within thirty (30) days of receiving the Purchase Price Adjustment
Statement, the Buyer will notify the Seller of any dispute with respect to the
Purchase Price Adjustment Statement, specifying the dispute in reasonable
detail. If the Buyer does not notify the Seller of a dispute within this period,
the Purchase Price Adjustment Statement shall be final and binding.
          (c) If the Buyer timely notifies the Seller of a dispute under
Section 2.9(b) above, and the dispute is not resolved within seven (7) days
after the date of such notice, the Seller and the Buyer will select an
independent accounting firm (excluding any accounting firm used by a party
hereto) to resolve the disputed items and make a determination of the proposed
adjustments with respect to the Purchase Price Adjustment Statement. If the
Seller and the Buyer cannot agree on such an independent accounting firm within
three (3) business days, each of the Seller and the Buyer shall select such an
independent accounting firm and those two firms shall select a third such
independent accounting firm to resolve the disputed items and make a
determination of the proposed adjustments with respect to the Purchase Price
Adjustment Statement. Such determination will be made within sixty (60) days
after such selection and will be binding upon the parties hereto. The fees,
costs and expenses of the accounting firm so selected will be borne by the party
whose positions generally did not prevail in such determination, or if the
accounting firm determinates that neither party could be fairly found to be the
prevailing party, the such fees, costs and expenses will be borne 50% by the
Seller and 50% by the Buyer.
          (d) If the Final Net Working Capital is more than $60,000 greater than
the Net Working Capital Target as reflected in the Purchase Price Adjustment
Statement, within three (3) business after the Purchase Price Adjustment
Statement becomes final and binding on the parties, the Buyer shall cause the
payment of an amount equal to the difference between the Final Net Working
Capital and the Net Working Capital Target to an account specified by the
Seller.
          (e) If the Final Net Working Capital is more than $60,000 less than
the Net Working Capital Target as reflected in the Purchase Price Adjustment
Statement, within three (3) business after the Purchase Price Adjustment
Statement becomes final and binding on the parties, (i) the Buyer and Seller
shall jointly instruct the Indemnity Escrow Agent to release an amount equal to
the Net Working Capital Deficiency (but not exceeding $250,000) from the
Indemnity Escrow Amount to an account specified by the Buyer, and (ii) the
Seller shall cause the payment to Buyer of an amount by which any such Net
Working Capital Deficiency that exceeds $250,000.

11



--------------------------------------------------------------------------------



 



     2.10 Tax Cooperation; Allocation of Taxes and Purchase Price.
          (a) The Buyer and the Seller agree to furnish or cause to be furnished
to each other, upon request, as promptly as practicable, such information and
assistance relating to the Business (including, without limitation, access to
Books and Records) as is reasonably necessary for the audit by any taxing
authority, and the prosecution or defense of any claim, suit or proceeding
relating to any Tax. The Buyer and the Seller shall retain all Books and Records
with respect to Taxes pertaining to the Business for a period of at least six
(6) years following the Closing Date. The Buyer and the Seller shall cooperate
with each other in the conduct of any audit or other proceeding relating to
Taxes involving the Business.
          (b) Except to the extent accounted for in calculating the Net Working
Capital and assumed by the Buyer, all rent, utilities, real property Taxes,
personal property Taxes and similar ad valorem obligations levied with respect
to the Business for a period which includes (but does not end on) the day of the
Effective Time (collectively, the “Apportioned Obligations”) shall be
apportioned between the Buyer and the Seller based on the number of days of such
period included in the taxable period before the Effective Time (with respect to
any such taxable period, the “Pre-Effective Time Tax Period”) and the number of
days of such taxable period on and after the Effective Time (with respect to any
such taxable period, the “Post-Effective Time Tax Period”). The Seller shall be
liable for the proportionate amounts of such Apportioned Obligations that are
attributable to the Pre-Effective Time Tax Period and the Buyer shall be liable
for the proportionate amounts of such Apportioned Obligations that are
attributable to the Post-Effective Time Tax Period. Upon receipt of any bill for
real or personal property taxes relating to the Business, each of the Buyer and
the Seller shall present a statement to the other setting forth the amount of
reimbursement to which each is entitled under this Section 2.10(b) together with
such supporting evidence as is reasonably necessary to calculate the proration
amount. The proration amount shall be paid by the party owing it to the other
within twenty (20) business days after delivery of such statement. In the event
that either the Buyer or the Seller shall make any payment for which it is
entitled to reimbursement under this Section 2.10(b), the other party shall make
such reimbursement promptly but in no event later than twenty (20) business days
after the presentation of a statement setting forth the amount of reimbursement
to which the presenting party is entitled along with such supporting evidence as
is reasonably necessary to calculate the amount of reimbursement.
          (c) All excise, sales, use, value added, registration stamp,
recording, documentary, conveyancing, property, transfer and similar Taxes,
levies, charges and fees (collectively, “Transfer Taxes”) incurred in connection
with the transactions contemplated by this Agreement shall be borne 50% by the
Seller and 50% by the Buyer. The Buyer and the Seller shall cooperate in
providing each other with any appropriate resale exemption certifications and
other similar documentation. If the Seller is required by applicable law to make
the filings, reports, or returns with respect to any applicable Transfer Taxes,
the Seller shall do so, and the Buyer shall cooperate with respect thereto as
necessary and shall reimburse the Seller for half of the amount of such Transfer
Taxes and for half of the cost of preparing the related filings, reports or
returns.

12



--------------------------------------------------------------------------------



 



          (d) At least ten (10) days prior to the Closing, the Buyer shall
provide the Seller a proposed allocation of the Purchase Price among the Assets
acquired by the Buyer. Such allocation is intended to comply with the
requirements of Section 1060 of the Code. Prior to the Closing, the Buyer and
the Seller shall mutually agree on a final allocation of the Purchase Price
among the Assets acquired by the Buyer. The Seller and the Buyer shall deliver
within 30 days after the Closing Date and shall file Form 8594 with their
respective Tax Returns consistent with such final allocation. The parties shall
treat and report the transaction contemplated by this Agreement in all respects
consistently for purposes of any Tax, including the calculation of gain, loss
and basis with reference to the Purchase Price allocation made pursuant to this
Section 2.9. The parties shall not take any action or position inconsistent with
the obligations set forth in this Agreement. The Seller agrees to indemnify and
hold the Buyer and its Affiliates harmless and the Buyer hereby agrees to
indemnify and hold the Seller harmless, from and against any and all losses,
liabilities and expenses (including additional income taxes and reasonable fees
and disbursements of counsel) that may be incurred by the indemnified party as a
result of the failure of the indemnifying party so to report the sale and
purchase of the Transferred Assets acquired by the Buyer hereunder as required
by applicable Laws.
     2.11 Effective Time. The Seller and the Buyer agree that, notwithstanding
the actual date of the Closing pursuant to this Agreement, the intent of the
parties is that for economic, accounting and Tax purposes the sale of the
Business and the Transferred Assets and the assumption of the Assumed
Liabilities shall be deemed to have occurred at the Effective Time.
     3. CLOSING.
     3.1 Time and Place. The closing of the sale and purchase of the Transferred
Assets and the assignment and assumption of the Assumed Liabilities (the
“Closing”) shall be held at the offices of McCarter & English, LLP, Four Gateway
Center, 100 Mulberry Street, Newark, New Jersey 07102 as early as practicable
upon the satisfaction of the conditions set forth in Article 6 and Article 7,
but in no event later than February 28, 2007, or such other date as the Parties
shall otherwise mutually agree upon (the “Closing Date”). Subject to the
provisions of Article 10, failure to consummate the purchase and sale provided
for in this Agreement on the date and time and at the place determined pursuant
to this Section 3.1 will not result in the termination of this Agreement and
will not relieve any party of any obligation under this Agreement except as
otherwise provided for in Article 10.
     3.2 Transactions at Closing. At the Closing:
          (a) The Seller shall duly execute and deliver to the Buyer such deeds,
bills of sale, certificates of title, stock powers and other instruments of
assignment or transfer with respect to the Transferred Assets as the Buyer may
reasonably request to vest in the Buyer good record and marketable title to all
of the Transferred Assets, in each case subject to no Encumbrance except for
Permitted Encumbrances.

13



--------------------------------------------------------------------------------



 



          (b) The Buyer shall duly execute and deliver to the Seller such
instruments of assumption with respect to the Assumed Liabilities as the Seller
may reasonably request.
          (c) The Seller will deliver to the Buyer the various certificates,
instruments and documents referred to in Section 6 below.
          (d) The Buyer will deliver to the Seller the various certificates,
instruments and documents referred to in Section 7 below.
          (e) The Buyer shall deliver the Purchase Price less the Indemnity
Escrow Amount to the Seller and the Indemnity Escrow Amount to the Indemnity
Escrow Agent, in each case by wire transfer of immediately available funds.
          (f) The Buyer, the Seller and Indemnity Escrow Agent shall execute and
deliver the Indemnity Escrow Agreement.
          (g) The Seller shall deliver to the Buyer and the Buyer shall deliver
to the Seller all other previously undelivered documents required to be
delivered by the Seller to the Buyer or by the Buyer to the Seller at or prior
to the Closing pursuant to this Agreement.
     3.3 Employees of the Business.
          (a) The Buyer shall employ all of the Employees as of the Closing Date
(except with respect to the Employees identified in writing by Buyer at least
three business days prior to the Closing) on the same terms and conditions of
their current employment (such Employees who are employed by the Buyer are
hereinafter referred to as “Hired Employees”) and the Seller agrees to transfer
or cause to be transferred the employment of such Employees effective as of the
Closing Date.
          (b) Buyer will permit Hired Employees to begin participation under
Buyer health and welfare plans as of the first day of the calendar month
following employment by Buyer and generally provide credit to such employees for
continuity of service dating to their hire with the Seller. Buyer will permit
Hired Employees to roll over balances from Seller’s qualified 401(k) plan into
Buyer’s 401(k) plan.
          (c) The Seller shall have no responsibility for the provision of
continuation coverage as to the benefits under any Employee Plan which is
subject to the continuation coverage requirements of Code Section 4980B and
Sections 601-608 of ERISA or similar provisions of state law (“COBRA”). Instead,
the Buyer will be responsible for making continuation coverage under COBRA
available (i) to any person who had timely elected such coverage as of the
Effective Time (or is still eligible as of the Effective Time to so elect and
does timely elect such coverage) under such an Employee Plan in accordance with
and to the extent required by COBRA, and (ii) to any Eligible Individual who
experiences a “qualifying event,” as defined in Code Section 4980B(f)(3), after
the Effective Time in accordance with the requirements of COBRA.

14



--------------------------------------------------------------------------------



 



          (d) The Seller shall pay all Change of Control Bonuses and 2006 Unused
Sick/Vacation Payment which have been earned.
          (e) The provisions of this Agreement are for the benefit of the Buyer
and its Affiliates and the Seller and its Affiliates only and no employee of the
Seller or any other Person shall have any rights hereunder. Nothing herein
expressed or implied shall confer upon any employee of the Seller, or legal
representatives or beneficiaries thereof, any rights or remedies, including any
right to employment or continued employment for any specified period or to be
covered under or by any employee benefit plan or arrangement, or shall cause the
employment status of any employee to be other than terminable at will.
          (f) The Seller hereby covenants and agrees that at the request and
expense of the Buyer, from time to time, and without further consideration, the
Seller and its Affiliates shall take all such actions reasonably necessary to
enforce the terms of the Restrictive Agreements and shall cooperate with the
Buyer in any such actions taken by the Buyer to enforce the terms thereof.
     4. REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SELLER PARENT. Each
Seller Constituent and the Seller Parent, jointly and severally, represents and
warrants to the Buyer as follows:
     4.1 Organization; Authority; Binding Effect. Each Seller Constituent is a
corporation duly organized and validly existing in the State of its
incorporation and has all requisite corporate or other power and authority and
all necessary governmental approvals to own, lease and operate its properties
and to carry on its business as now being conducted. The Seller has all
requisite power and authority to execute and deliver this Agreement and to
perform all of its agreements and obligations under this Agreement in accordance
with its terms, and such action has been duly authorized by all necessary action
by the Seller’s shareholders and board of directors. This Agreement has been
duly executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except to the extent such enforceability is subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other law affecting or relating to creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     4.2 Subsidiaries. Except as set forth on Schedule 4.2 hereto, the Seller
does not have any Subsidiaries and does not own or hold, of record and/or
beneficially, any shares of any class of the capital stock of any corporation or
any legal and/or beneficial interests in any partnerships, limited liability
companies, business trusts or joint ventures or in any unincorporated trade or
business enterprises.
     4.3 Non-Contravention. Neither the execution and delivery of this Agreement
by the Seller nor the consummation by the Seller of the transactions
contemplated hereby will constitute a violation of, or be in conflict with,
constitute or create a default under, or result in the creation or imposition of
any liens upon any property of the Buyer or the Transferred Assets pursuant to
(i) the respective charter documents or by-laws of the Seller, each as amended
to date; (ii) any agreement or commitment to which the Seller is a party or by
which the Seller or any of its

15



--------------------------------------------------------------------------------



 



properties is bound or to which the Seller or any of its properties is subject;
or (iii) any statute or any judgment, decree, order, regulation or rule of any
court or governmental authority relating to the Seller.
     4.4 Consents and Permits. Except as set forth on Schedule 4.4 hereto, no
material notice to, consent, approval, order or authorization of, or declaration
or filing with, any governmental agency or authority or other Person is required
to be obtained or made by the Seller in connection with the consummation of the
transactions contemplated by this Agreement. Schedule 4.4 lists all material
Permits obtained or required to be obtained by the Seller or any of its
employees and under which the Seller or any of its employees is operating or
bound. Such Permits (A) constitute all Permits used or required in the conduct
of the Business as presently conducted, (B) are in full force and effect,
(C) have not been violated and (D) to the knowledge of the Seller are not
subject to any pending or threatened proceeding seeking their revocation or
limitation. To the Seller’s Knowledge, no investigation or review by any
governmental entity of the Seller or any of its employees is pending or
threatened, and no governmental entity has notified the Seller of its intention
to conduct any such investigation or review. To the Knowledge of the Seller, the
consummation of the transactions contemplated by this Agreement will not
adversely impact any of the Permits or require any action to be taken with
respect thereto.
     4.5 Title to Assets; Absence of Encumbrances. The Seller has good and
transferable title to the Transferred Assets, free and clear of all Encumbrances
other than Permitted Encumbrances.
     4.6 Brokers’ Fees. The Seller has no Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which the Buyer could become
liable or obligated.
     4.7 Financial Statements. Attached hereto as Schedule 4.7 are the following
consolidated financial statements (collectively the “Financial Statements”):
unaudited balance sheets and statements of operations, members’ deficit and cash
flows as of and for the fiscal years ended December 31, 2004 and December 31,
2005 of the Seller and unaudited balance sheets and statements of operations and
cash flows of the Seller as of and for the period ended October 29, 2006 (the
“Most Recent Financial Statements”). The Financial Statements (including any
notes thereto) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby, present fairly in all
respects the consolidated financial condition of the Seller, as appropriate, as
of such dates and the results of operations and cash flow of the Seller for such
periods, are correct and complete, and are consistent with the Books and Records
of the Seller, as appropriate (which Books and Records are materially correct
and complete).
     4.8 Undisclosed Liabilities; No Material Change. The Seller has no material
Liability (and there is no Basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand against
any of them giving rise to any material Liability), except for (a) Liabilities
set forth in the balance sheet included in the Most Recent Financial Statements
(including in any notes thereto), (b) Liabilities which have arisen after the
date of the

16



--------------------------------------------------------------------------------



 



Most Recent Financial Statements in the Ordinary Course of Business,
(c) Liabilities disclosed in the disclosure schedules to this Agreement, and
(d) Liabilities incurred in connection with this Agreement. Since December 31,
2005, there has not been (a) any material adverse change in the Transferred
Assets or the operations or condition (financial or otherwise) of the Business
or of the Seller; or (b) any actual or threatened trouble or disruption of the
Seller’s relations with its material customers. Since December 31, 2005, the
Seller has conducted the Business only in the ordinary course consistent with
past practice and has not entered into any transaction, contract or arrangement,
or made any payment or distribution, except in the ordinary course of business,
consistent with past practice.
     4.9 Legal Compliance. Except as set forth on Schedule 4.9 hereto, the
Seller has complied in all material respects with all applicable laws (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against any of them alleging any failure so to comply.
     4.10 Tax Matters. Except as set forth on Schedule 4.10 hereto, the Seller
does not owe any material Taxes, nor has any authority made any claim against
the Sellers for Taxes, for which the Buyer could be held liable and there are no
Security Interests on any of the Assets of the Sellers that arose in connection
with any failure (or alleged failure) to pay any Tax. All Tax Returns required
to be filed by or with respect to the Seller have been filed on a timely basis
(taking into account all applicable extensions). Other than amounts for any
unpaid Taxes of the Seller that have been adequately accrued or reserved (in
accordance with GAAP) on the balance sheet contained in the Most Recent
Financial Statements, all Taxes required to be paid or withheld by the Seller
(whether or not shown in any Tax Return) have been timely paid in full and/or
timely withheld and either have been duly and timely paid over to the
appropriate Tax Authority or been properly set aside for such purpose and will
be duly and timely paid to the appropriate Tax Authority, and all such filed Tax
Returns were true, correct and complete. No federal, state, local or foreign
audits are presently pending with regard to any Taxes or Tax Returns of the
Seller or the Seller Parent. Neither the Seller nor the Seller Parent has
executed any waiver of the statute of limitations on or extending the period for
the assessment of collection of any Tax from the Seller or the Seller Parent.
Neither the Seller nor the Seller Parent have any liability for unpaid Taxes
that has not been adequately accrued or reserved (in accordance with GAAP) on
the Most Recent Financial Statements, and since the date of the Most Recent
Financial Statements neither the Seller nor the Seller Parent has incurred any
liability for Taxes other than in the ordinary course of business on in
connection with the transaction contemplated under this Agreement.
     4.11 Real Property.
          (a) The Seller does not own any Real Property.
          (b) Schedule 4.11(b) sets forth the address of each parcel of Real
Property subject to any Real Estate Lease, and a true and complete list of all
Real Estate Leases for each such leased Real Property (including the date and
name of the parties to such Lease document).

17



--------------------------------------------------------------------------------



 




The Seller has delivered or made available to the Buyer a true and complete copy
of each such Real Estate Lease document, and in the case of any oral Lease, a
written summary of the terms of such Lease. Except as set forth in
Schedule 4.11(b), with respect to each of the Real Estate Leases:
               (i) such Lease is legal, valid, binding, enforceable and in full
force and effect;
               (ii) assuming that the Parties obtain the consent of the landlord
under each Real Estate Lease, the transaction contemplated by this Agreement
does not require the consent of any other party to such Lease and will not
result in a breach of or default under such Real Estate Lease, and will not
otherwise cause such Real Estate Lease to cease to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
Closing;
               (iii) none of the Seller Constituents or any other party to any
Real Estate Lease is in breach or default under such Lease, and no event has
occurred or circumstance exists which, with the delivery of notice, the passage
of time or both, would constitute such a breach or default, or permit the
termination, modification or acceleration of rent under such Lease;
               (iv) the Seller does not owe, and will not owe in the future, any
brokerage commissions or finder’s fees with respect to any Real Estate Lease for
which the Buyer could be held liable;
                (v) the other party to each Real Estate Lease is not an
Affiliate of, and otherwise does not have any economic interest in, the Seller;
               (vi) the Seller has not collaterally assigned or granted any
other Security Interest in such Real Estate Lease or any interest therein; and
                (vii) there are no Encumbrances on the Seller’s estate or
interest created by such Real Estate Lease, other than Permitted Encumbrances.
          (c) Except as set forth in Schedule 4.11(c), the leased Real Property
identified in Schedule (b)4.11(b) comprise all of the real property used in, or
otherwise related to, the Business; and the Seller is not a party to any
agreement or option to purchase any real property or interest therein.
     4.12 Transferred Assets. All of the tangible Transferred Assets are (a) in
good operating condition and repair (subject only to ordinary wear and tear),
(b) are usable in the ordinary course of the Business consistent with past
practice and (c) are in the possession or under the control of the Seller. The
Transferred Assets are all the Assets necessary for the conduct of the
Businesses as presently conducted; provided, however, that for the avoidance of
doubt, the Seller does not own or lease any of the assets utilized in connection
with the performance of certain outsourced back-office services provided to the
Seller pursuant to the Outsourcing Agreement dated September 26, 2002, as
amended by the 2006 Addendum thereto, by and between Career Blazers Personnel
Services, Inc., and Employbridge Holding Company (the “Employbridge Agreement”).

18



--------------------------------------------------------------------------------



 



     4.13 Contracts. Schedule 4.13 lists the following contracts and other
agreements to which the Seller is a party:
          (a) any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing payments by the Seller in
excess of Ten Thousand Dollars ($10,000) per year;
          (b) any agreement (or group of related agreements), the performance of
which will extend over a period of more than one year or which provide for
payments by the Seller in excess of Ten Thousand Dollars ($10,000) per year;
          (c) any agreement concerning a partnership or joint venture;
          (d) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis providing annual compensation or providing
severance benefits, other than notices of termination and separation agreements
entered into in contemplation of the Closing hereunder; or
          (e) any agreement under which the Seller has advanced or loaned any
amount to any of its directors, officers, and employees.
     The Seller has delivered or made available to the Buyer a correct and
complete copy of each written agreement listed in Schedule 4.13. With respect to
each such agreement, except as set forth in Schedule 4.13: (1) the agreement is
legal, valid, binding, enforceable, and in full force and effect; (2) assuming
that all required third-party consents are obtained, the agreement will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby (including the assignments and assumptions referred to in Section 2
above); (3) assuming that all required third-party consents are obtained, the
Seller is not, and to the Knowledge of the Seller no other party is, in breach
or default, and no event has occurred which with notice or lapse of time would
constitute a breach or default, or permit termination, modification, or
acceleration, under the agreement; and (4) the Seller has not, and to the
Knowledge of the Seller no other party has, repudiated any provision of the
agreement.
     4.14 Notes and Accounts Receivable. All notes and Accounts Receivable of
the Seller are reflected properly on the Most Recent Financial Statements, are
valid receivables subject to no setoffs or counterclaims to the Knowledge of the
Seller, are current and to the Knowledge of the Seller collectible, subject only
to the reserve for bad debts set forth on the face of the balance sheet
contained in the Most Recent Financial Statements (including in any notes
thereto) as adjusted for the passage of time through the Effective Time in
accordance with the past custom and practice of the Seller.

19



--------------------------------------------------------------------------------



 



     4.15 Insurance. Schedule 4.15 sets forth the following information with
respect to each insurance policy to which the Seller is a party or under which
the Seller has been covered or which involves the Business: the name of the
insurer, the name of the policyholder, and the name of each covered insured; the
policy number and the period of coverage; and the scope and amount of coverage.
With respect to each such insurance policy: (a) the policy is legal, valid,
binding, enforceable, and in full force and effect; (b) the policy will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby (including the assignments and assumptions referred to in Section 2
above); (c) neither the Seller nor any other party to the policy is in breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred which, with notice or the lapse of time,
would constitute such a breach or default, or permit termination, modification,
or acceleration, under the policy; (d) no party to the policy has repudiated any
provision thereof; and (e) to the Knowledge of the Seller, all claims of which
the Seller has Knowledge for which there is a Basis have been made under the
appropriate policy.
     4.16 Litigation. Schedule 4.16 sets forth each instance in which the Seller
(a) is subject to any outstanding injunction, judgment, order, decree, ruling,
or charge or (b) is a party or, to the Seller’s Knowledge, is threatened to be
made a party to any action, suit, proceeding, hearing, or investigation of, in,
or before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator. The Seller does
not have any reason to believe that any such action, suit, proceeding, hearing,
or investigation not disclosed on Schedule 4.16 may be brought, nor, to the
Seller’s Knowledge, is any such action, suit, proceeding, hearing or
investigation threatened against, the Seller.
     4.17 Employees.
          (a) The Seller is not a party to or bound by any collective bargaining
agreement, nor has the Seller experienced any strikes, grievances, claims of
unfair labor practices, or other collective bargaining disputes. The Seller has
not committed any unfair labor practice. To the Seller’s Knowledge, there is no
organizational effort presently being made or threatened by or on behalf of any
labor union with respect to employees of the Seller.
          (b) The Seller is (i) in compliance with all applicable federal, state
and local laws, rules and regulations respecting employment, employment
practices, terms and conditions of employment, health and safety and wages and
hours (including but not limited to the classification and/or treatment of
employees as exempt or non-exempt), in each case, with respect to employees and
with the terms of all employment agreements, (ii) has withheld all amounts
required by law or by agreement to be withheld from the wages, salaries and
other payments to employees, and (iii) is not liable in any respect for any
arrears of wages or any Taxes or any penalty for failure to comply with any of
the foregoing. There are no pending, or, to the Seller’s Knowledge, threatened,
claims, charges or actions pending against the Seller before the Equal
Employment Opportunity Commission or similar state, federal or local agency or
under any worker’s compensation policy or long-term disability policy nor are
any claims, controversies, investigations or suits pending or, to the Seller’s
Knowledge, threatened, with respect to such laws or agreements, either by
private individuals or by governmental agencies; and all employees are at-will.
All persons who have performed services for the Seller and have been classified
as independent contractors have satisfied the requirements of law to be so
classified, and the Seller has fully and accurately reported their compensation
on IRS Forms 1099 or other applicable tax forms for independent contractors when
required to do so.

20



--------------------------------------------------------------------------------



 



          (c) Schedule 4.17 sets forth (i) a complete list of all Staff
Employees currently employed by the Seller, (ii) the respective employment dates
and job titles of each such person, and (iii) categorization of each such person
as a full-time or part-time employee.
     4.18 Employee Benefits.
          (a) Schedule 4.18(a) contains a complete and correct list of all
Employee Plans. No Employee Plan is a defined benefit plan (as defined in
Section 414(l) of the Code) and no Employee Plan is subject to Title IV of
ERISA. No Employee Plan is a “Multiemployer Plan” within the meaning of
Section 4001(a)(3) of ERISA. Schedule 4.18(a) identifies as such any Employee
Plan that is a plan intended to meet the requirements of Section 401(a) of the
Code.
          (b) The Seller does not have any Liability or Knowledge of any facts
or circumstances that might give rise to any Liability, and the transactions
contemplated hereby will not result in any Liability (i) for the termination of
or withdrawal from any employee pension benefit plan subject to Title IV of
ERISA under Sections 4062, 4063 or 4064 of ERISA, (ii) for any lien imposed
under Section 302(f) of ERISA or Section 412(n) of the Code, (iii) for any
interest payments required under Section 302(e) of ERISA or Section (m) of the
Code, (iv) for any excise tax imposed by Section 4971 of the Code, (v) for any
minimum funding contributions under Section 302(c)(11) of ERISA or
Section 412(c)(11) of the Code, or (vi) for withdrawal from any Multiemployer
Plan under Section 4201 of ERISA.
          (c) To the Seller’s Knowledge, the Seller has, at all times, complied,
and currently complies, in all material respects with all applicable laws that
regulate the Employee Plans.
          (d) There is no material pending or, to the Seller’s Knowledge,
threatened proceeding relating to any Employee Plan, nor to the Seller’s
Knowledge is there any Basis for any such proceeding.
          (e) The Seller has maintained workers’ compensation coverage as
required by applicable state law through purchase of insurance and not by
self-insurance.
          (f) Except as set forth on Schedule 4.18(f), the consummation of the
transactions contemplated hereby will not accelerate the time of vesting or the
time of payment, or increase the amount, of compensation due to any director,
employee, officer, former employee or former officer of the Seller. No legally
binding representations have been made to any employee or former employee of the
Seller promising or guaranteeing any employer payment or funding for the
continuation of medical, dental, life or disability coverage for any period of
time beyond the end of the current plan year (except to the extent of coverage
required under COBRA or applicable state insurance laws).

21



--------------------------------------------------------------------------------



 



     4.19 Ownership. All of the outstanding equity interests of each Seller
Constituent are owned and held, directly or indirectly, by the Seller Parent, in
each case free and clear of all Encumbrances, are fully paid and nonassessable,
and no Person has any right to acquire any of such equity interests. There are
no outstanding interests or securities convertible, exercisable or redeemable
for any equity interest in a Seller Constituent, or rights, warrants, puts,
calls or options relating to such an equity interest.
     4.20 Intellectual Property. (i) The Seller owns (or has adequate rights to
use pursuant to license, sublicense, agreement or permission) all trademarks,
trade names, service marks, copyrights, software, trade secrets or know-how
(collectively, “Intellectual Property”) used by the Seller in the Business free
and clear of any lien, mortgage, security interest, pledge, restriction, defect
of title or other claim, charge or encumbrance except as set forth on
Schedule 4.20; (ii) in connection with the operation of the Business, the Seller
does not infringe upon or unlawfully or wrongfully use any material Intellectual
Property owned or claimed by any other Person; (iii) the Seller owns or has the
lawful right to use all Intellectual Property that is used in the operation of
the Business in the ordinary course or otherwise; (iv) the Seller is not in
default under, and has not received any notice of any claim of infringement or
any other claim or proceeding relating to any of the Intellectual Property; or
(v) no present or former employee of the Seller and no other person owns or has
any proprietary, financial or other interest, direct or indirect, in whole or in
part, in any of the Intellectual Property, or in any application therefor, which
the Seller owns, possesses or uses in its operations as now or heretofore
conducted.
     4.21 Disclosure. No representation or warranty hereunder or information
contained in any Schedule or any certificate, statement or other document
delivered by the Seller in connection herewith contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained therein or herein not misleading. There is no fact known to
the Seller which might materially and adversely affect the Business or the
Transferred Assets that has not been disclosed to the Buyer in this Agreement or
a certificate, statement or other document delivered by the Seller.
     5. REPRESENTATIONS AND WARRANTIES OF THE BUYER. The Buyer represents and
warrants to the Seller as follows:
     5.1 Organization and Standing of the Buyer. The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of Delaware. The
Buyer has all requisite power and authority to execute and deliver this
Agreement and to perform all of its agreements and obligations under this
Agreement in accordance with its terms, and such action has been duly authorized
by all necessary action by the Buyer’s shareholders and board of directors.
     5.2 Corporate Approval; Binding Effect. This Agreement has been duly
executed and delivered by the Buyer and constitutes the legal, valid and binding
obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except to the extent such enforceability is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other law affecting or relating to creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

22



--------------------------------------------------------------------------------



 



     5.3 Non-Contravention. Neither the execution and delivery of this Agreement
by the Buyer nor the consummation by the Buyer of the transactions contemplated
hereby will constitute a violation of, or be in conflict with, constitute or
create a default under, or result in the creation or imposition of any liens
upon any property of the Buyer pursuant to (a) the charter documents or by-laws
of the Buyer, each as amended to date; (b) any agreement or commitment to which
the Buyer is a party or by which the Buyer or any of its properties is bound or
to which the Buyer or any of its properties is subject; or (c) any statute or
any judgment, decree, order, regulation or rule of any court or governmental
authority relating to the Buyer.
     5.4 Consents. No material consent, approval or authorization of, or
registration, designation, declaration or filing with, any governmental agency
or authority or other Person is required in connection with the consummation by
the Buyer of any transaction contemplated hereby, except where the failure to
obtain any such consent, approval or authorization or to so register, qualify or
file would not reasonably be expected to adversely effect the Buyer’s ability to
consummate the transactions contemplated hereby.
     5.5 Capitalization. Following the Closing the Buyer will have sufficient
capitalization to conduct the Business and to pay its Liabilities, including the
Assumed Liabilities, as they become due.
     5.6 Due Diligence Review. The Buyer acknowledges that it has completed to
its satisfaction its own due diligence investigation with respect to the Seller.
The Buyer acknowledges and agrees that, except for the representations and
warranties of the Seller contained in Section 4, it is purchasing the
Transferred Assets, assuming the Assumed Liabilities and acquiring the Business
operated by the Seller therewith on an AS IS/WHERE IS basis. The Buyer further
acknowledges and agrees that upon consummation of the transactions contemplated
hereby, it will have no further recourse against the Seller or its Affiliates
with respect to this Agreement and the transactions contemplated hereby except
for claims for indemnification made pursuant to and in accordance with
Article 12 and except for claims (a) relating to fraud and willful misconduct on
the Seller’s part and (b) claims in connection with the enforcement of the
Indemnity Escrow Agreement.
     6. CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS. The obligation of the
Buyer to consummate the Closing shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions (to the extent noncompliance
is not waived in writing by the Buyer):
     6.1 Transfer Documents. The Seller shall have executed and delivered a Bill
of Sale, Assignment and Assumption Agreement, Assignment of Trademarks and other
documents reasonably required by the Buyer to evidence the transfer of the
Transferred Assets by the Seller.
     6.2 Officer’s Certificate. The Seller shall have delivered to the Buyer in
writing, at and as of the Closing, and certified by the secretary, assistant
secretary, or equivalent officer of each Seller Constituent, the following:
(i) the certificate of incorporation of each Seller

23



--------------------------------------------------------------------------------



 



Constituent certified by the Secretary of State of the state of its
organization, (ii) the bylaws of each Seller Constituent, and (iii) the
resolutions of the board of directors of each Seller Constituent and the
stockholders of each Seller Constituent authorizing the execution and delivery
of this Agreement and the transactions contemplated hereby.
     6.3 No Proceedings. No Proceedings shall be pending, threatened or
anticipated against the Seller or the Buyer, seeking to enjoin, or materially
adversely affecting, the consummation of the transactions contemplated by this
Agreement.
     6.4 Proceedings and Documents Satisfactory. All proceedings in connection
with the transactions contemplated by this Agreement and all certificates and
documents delivered to the Buyer in connection with the transactions
contemplated by this Agreement shall be satisfactory in all reasonable respects
to the Buyer and to the Buyer’s counsel, and the Buyer shall have received the
originals or certified or other copies of such records and documents as the
Buyer may reasonably request.
     6.5 Indemnity Escrow Agreements. The Seller shall have delivered the
Indemnity Escrow Agreement.
     6.6 Material Consents. The Seller shall have obtained all consents and
approvals with respect to the transactions contemplated by this Agreement set
forth on Schedule 6.6.
     6.7 Employment. Caress Kennedy shall have delivered an employment agreement
with the Buyer in form and substance reasonably satisfactory to the Buyer.
     6.8 Release of Liens. All liens on the Transferred Assets shall have been
removed or discharged, and the Seller shall have provided the Buyer evidence of
such removal acceptable to the Buyer in its sole discretion.
     7. CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATIONS. The obligation of the
Seller to consummate the Closing shall be subject to the satisfaction, at or
prior to the Closing, of each of the following conditions (to the extent
noncompliance is not waived in writing by the Seller):
     7.1 Purchase Price. Payment of the Purchase Price as set forth in
Section 2.5.
     7.2 Assumption Documents. The Buyer shall have executed and delivered an
Assignment and Assumption Agreement and other documents reasonably required by
the Seller to evidence the assumption of the Assumed Liabilities by the Buyer.
     7.3 Officer’s Certificate. The Buyer shall have delivered to the Seller in
writing, at and as of the Closing, and certified by the secretary, assistant
secretary, or equivalent officer of the Buyer, the following: (i) the
certificate of incorporation of the Buyer, certified by the Secretary of State
of the state of its organization, (ii) the bylaws of the Buyer, and (iii) the
resolutions of the board of directors of the Buyer authorizing the execution and
delivery of this Agreement and the transactions contemplated hereby.

24



--------------------------------------------------------------------------------



 



     7.4 No Proceedings. No Proceedings shall be pending, threatened or
anticipated against the Seller or the Buyer, seeking to enjoin, or materially
adversely affecting, the consummation of the transactions contemplated by this
Agreement.
     7.5 Proceedings and Documents Satisfactory. All proceedings in connection
with the transactions contemplated by this Agreement and all certificates and
documents delivered to the Seller in connection with the transactions
contemplated by this Agreement shall be satisfactory in all reasonable respects
to the Seller and its counsel, and the Seller shall have received the originals
or certified or other copies of all such records and documents as the Seller may
reasonably request.
     7.6 Indemnity Escrow Agreement. The Buyer shall have delivered the
Indemnity Escrow Agreement.
     8. COVENANTS OF THE SELLER.
     8.1 Access and Investigation. Between the date of this Agreement and the
Closing Date, the Seller will (a) furnish Buyer with copies of all such
contracts, books and records, and other existing documents and data as Buyer may
reasonably request, and (b) furnish Buyer with such additional financial,
operating, and other data and information as Buyer may reasonably request.
     8.2 Operation of the Business of the Seller. Between the date of this
Agreement and the Closing Date, the Seller will (and Parent Seller shall cause
Seller to):
          (a) except as otherwise provided in this Agreement, conduct the
business of the Seller only in the ordinary course of business, consistent with
past practice;
          (b) use their Best Efforts to preserve intact the current business
organization of the Seller, keep available the services of the current officers,
employees, and agents of the Seller, and maintain the relations and goodwill
with suppliers, customers, landlords, creditors, employees, agents, and others
having business relationships with the Seller;
          (c) confer with Buyer concerning operational matters of a material
nature;
          (d) keep in full force and effect insurance comparable in amount and
scope of coverage to insurance now carried with respect to the business of
Seller;
          (e) perform in all material respects all obligations under leases,
agreements, contracts and instruments relating to or affecting the business of
Seller;
          (f) maintain the books of account and records of the business of
Seller in the usual, regular and ordinary manner;
          (g) comply in all material respects with all statutes, laws,
ordinances, rules and regulations applicable to the conduct of the business of
Seller;

25



--------------------------------------------------------------------------------



 



          (h) not enter any employment agreement or commitment to employees of
the business of Seller or effect any increase in the compensation or benefits
payable or to become payable to any officer, director or employee of the
business of Seller;
          (i) create or permit to exist any encumbrance on the Transferred
Assets;
          (j) not enter into or modify any agreement or contract included in the
Transferred Assets (other than any extension or renewal of the Largest Customer
Contract or the Employbridge Agreement), or sell, lease, license or otherwise
dispose of any Transferred Asset (other than dispositions of obsolete assets in
the ordinary course of business); and
          (k) otherwise report periodically to Buyer concerning the status of
the business, operations, and finances of the Seller.
     8.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, the Seller
will not, without the prior consent of Buyer, take any affirmative action, or
fail to take any reasonable action within their or its control, as a result of
which any of the changes or events listed in Section 4.8 is likely to occur.
     8.4 Notification. Between the date of this Agreement and the Closing Date,
the Seller will promptly notify the Buyer in writing if the Seller becomes aware
of any fact or condition that causes or constitutes a breach of any of the
Seller’s representations and warranties as of the date of this Agreement, or if
the Seller becomes aware of the occurrence after the date of this Agreement of
any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules hereto if the Schedules were dated the date of the
occurrence or discovery of any such fact or condition, the Seller will promptly
deliver to the Buyer a supplement to the Schedules specifying such change.
During the same period, the Seller will promptly notify the Buyer of the
occurrence of any event that may make the satisfaction of the conditions in
Article 6 impossible or unlikely.
     8.5 No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to Article 10, the Seller will not directly or indirectly
solicit, initiate, or encourage any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than Buyer)
relating to any transaction involving the sale of the business or assets (other
than in the ordinary course of business) of the Seller, or any of the capital
stock of the Seller, or any merger, consolidation, business combination, or
similar transaction involving the Seller.
     8.6 Best Efforts. Between the date of this Agreement and the Closing Date,
the Seller will use its Best Efforts to cause the conditions in Article 6 to be
satisfied.
     8.7 Cash in Operating Account. The Seller will, on the Closing Date, cause
its operating deposit account to have a balance equal to the aggregate amount of
any checks previously issued in payment of Assumed Liabilities which have not
previously been paid. The

26



--------------------------------------------------------------------------------



 



amount of the balance in Seller’s operating account shall be a Transferred Asset
and included in the calculation of Final Net Working Capital. Thereafter, Seller
shall not issue any additional checks against its operating account nor
otherwise permit the funds in its operating account to be used for any purpose
other than to pay outstanding checks as they are presented for payment. Sixty
(60) days following the Closing Date, the Seller will close its operating
account and forward any remaining balance to the Buyer.
     8.8 Consent to Certain Leases. The Seller will use its Best Efforts before
Closing to obtain any consents to assignment with respect to the assignment of
leases listed as items 3, 4 and 5 of Schedule 4.4.
     9. COVENANTS OF THE BUYER.
     9.1 Best Efforts. Between the date of this Agreement and the Closing Date,
the Buyer will use its Best Efforts to cause the conditions in Article 7 and
Section 6.6 to be satisfied.
     9.2 Replacement of Letter of Credit. The Buyer will, within thirty days
following the Closing Date, obtain the release and termination of the letter of
credit held by the landlord the Real Estate Lease for 590 Fifth Avenue as
security under the terms of such lease.
     10. TERMINATION OF AGREEMENT.
     10.1 Termination Events.
     This Agreement may, by notice given prior to or at the Closing, be
terminated:
          (a) by the Seller if the Buyer does not fund the Deposit Escrow
Agreement with the Deposit Amount on or before January 3, 2007;
          (b) by mutual consent of the Buyer and the Seller;
          (c) by either the Buyer or the Seller, if a material breach of any
provision of this Agreement has been committed by the other party which breach
is not remedied within fifteen (15) days following notice thereof and such
breach has not been waived;
          (d) by the Buyer, if any of the conditions in Article 6 has not been
satisfied as of February 28, 2007 (the “Buyer’s Termination Date”), or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of the Buyer to comply with its obligations under this Agreement)
and Buyer has not waived such condition on or before the Buyer’s Termination
Date; or
          (e) by the Seller, if any of the conditions in Article 7 has not been
satisfied as of February 28, 2007 (the “Seller’s Termination Date”), or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of the Seller to comply with their obligations under this Agreement)
and the Seller has not waived such condition on or before the Seller’s
Termination Date.

27



--------------------------------------------------------------------------------



 



     11. CONFIDENTIAL INFORMATION. Each Party and its employees, representatives
and assigns receiving Confidential Information (the “Receiving Party”) disclosed
by the other Party or its employees, representatives or assigns (the “Disclosing
Party”) will treat and hold as such all of the Confidential Information of the
Disclosing Party, and refrain from using any of the Confidential Information of
the Disclosing Party except in connection with this Agreement. In the event that
the Receiving Party is requested or required (by oral question or request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any Confidential
Information of the Disclosing Party, the Receiving Party will notify the
Disclosing Party promptly of the request or requirement so that the Disclosing
Party may seek an appropriate protective order or waive compliance with the
provisions of this Section 11. If, in the absence of a protective order or the
receipt of a waiver hereunder, the Receiving Party is, on the advice of counsel,
compelled to disclose any Confidential Information of the Disclosing Party to
any tribunal or else stand liable for contempt, the Receiving Party may disclose
the Confidential Information of the Disclosing Party to the tribunal; provided,
however, that the Receiving Party shall use commercially reasonable efforts to
obtain, at the reasonable request of the Disclosing Party, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information of the Disclosing Party required to be disclosed as the
Disclosing Party shall designate.
     12. INDEMNIFICATION. All of the representations and warranties of the Buyer
and the Seller contained in this Agreement and in such other agreements as are
entered into in connection with this Agreement, shall survive the Closing and
continue in full force and effect thereafter for a period of fifteen (15) months
following the Closing Date, except for (i) the indemnification obligations
related to Section 4.10 which shall survive until expiration of the applicable
statute of limitations, (ii) the indemnification obligations related to
Sections 4.5 and 4.19 or any indemnification obligations arising from fraud or
intentional misconduct, which shall survive perpetually, and (iii) the
representations, warranties and related indemnification obligations for which
notice of an indemnification claim shall have been received as of the end of the
applicable period referred to in this Section 12, which shall survive with
respect to such indemnification claim until the final disposition thereof. All
covenants and obligations contained in this Agreement shall survive in
accordance with the applicable statute of limitations related thereto except
that claims, if any, asserted prior to the end of such period as a claim for
indemnification pursuant to this Section 12 shall survive until finally resolved
and satisfied in full. The representations and warranties of a party shall not
be affected or otherwise diminished by any investigation at any time by or on
behalf of the party for whose benefit such representation and warranties were
made.
     12.1 Indemnification Provisions for Benefit of the Buyer.
          (a) The Seller shall indemnify and defend the Buyer, its Affiliates
and each of their shareholders, directors, officers, employees, agents and
advisors (collectively, the “Buyer Indemnified Parties”) and hold the Buyer
Indemnified Parties harmless from and with respect to any and all Adverse
Consequences incurred or sustained by, or imposed upon, the Buyer Indemnified
Parties resulting from, arising out of, relating to, in the nature of, or caused
by (i) any breach or inaccuracy on the part of the Seller of any of its
representations or warranties

28



--------------------------------------------------------------------------------



 



contained in this Agreement; (ii) any breach, default or lack of performance on
the part of the Seller of any of its agreements or covenants contained in this
Agreement or in any instrument of transfer delivered by the Seller hereunder;
(iii) any brokerage or finder’s fees or commissions or similar payments based
upon any agreement or understanding made, or alleged to have been made by any
Person with the Seller or its Affiliates in connection with this Agreement or
the transactions contemplated hereby; or (iv) any Excluded Liability.
          (b) Notwithstanding the foregoing, or any other provision to the
contrary contained in this Agreement, the Buyer Indemnified Parties shall be
entitled to indemnification under clauses (a)(i) and (a)(ii) (other than for a
claim based on fraud or intentional misconduct or any breach of Sections 4.5,
4.6, 4.10 or 4.19) of this Section 12.1 only to the extent that the aggregate
amount of the Adverse Consequences for which the Buyer Indemnified Parties would
otherwise be entitled exceeds One Hundred Thousand Dollars ($100,000) (the
“Threshold Amount”).
          (c) The amount of any Adverse Consequences for which indemnification
is provided for under this Section 12.1 shall be offset by (i) any amounts
recovered from a third party by a Buyer Indemnified Party and (ii) any insurance
proceeds or other amounts received by a Buyer Indemnified Party in connection
with an insurance claim included among the Transferred Assets. Each party agrees
to use commercially reasonable efforts to make any claims for insurance and/or
indemnification available from a third party(ies) with respect to Adverse
Consequences for which it will seek indemnification hereunder and to diligently
pursue such claims in good faith. If any such insurance proceeds and/or other
amounts are received by a Buyer Indemnified Party after payment by the
Indemnifying Party of any amount otherwise required to be paid to such Buyer
Indemnified Party pursuant to this Section 12.1, such Buyer Indemnified Party
shall repay to the Indemnifying Party, promptly after receipt of such insurance
proceeds and/or other amounts, the amount that such Indemnifying Party would not
have had to pay pursuant to this Section 12.1 had such insurance proceeds and/or
other amounts been received by such Buyer Indemnified Party prior to the
Indemnifying Party’s payment under this Section 12.1.
     12.2 Indemnification Provisions for Benefit of the Seller.
          (a) The Buyer shall indemnify and defend the Seller, its Affiliates
and each of their shareholders, directors, officers, employees, agents and
advisors (collectively, the “Seller Indemnified Parties”) and hold the Seller
Indemnified Parties harmless from and against any and all Adverse Consequences
incurred or sustained by, or imposed upon, the Seller Indemnified Parties
resulting from, arising out of, relating to, in the nature of, or caused by
(i) any breach or inaccuracy on the part of the Buyer of any of its
representations or warranties contained in this Agreement; (ii) any breach,
default or lack of performance on the part of the Buyer of any of its agreements
or covenants contained in this Agreement or in any instrument of transfer
delivered by the Seller hereunder; (iii) any brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made by any Person with the Buyer or its Affiliates in
connection with this Agreement or the transactions contemplated hereby; or
(iv) any Assumed Liability.

29



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing, or any other provision to the
contrary contained in this Agreement, the Seller Indemnified Parties shall be
entitled to indemnification under clauses (a)(i) and (a)(ii) (other than for a
claim based on fraud or intentional misconduct) of this Section 12.2 only after
the aggregate amount of the Adverse Consequences to which they would otherwise
be entitled under this Agreement exceeds the Threshold Amount.
     12.3 Notice. The party seeking indemnification hereunder (the “Indemnified
Party”) shall give the party from which indemnification is sought hereunder (the
“Indemnifying Party”) written notice of any claim for indemnification hereunder
pursuant to Section 13.2 below, setting forth in reasonable detail the facts and
circumstances pertaining thereto as soon as practicable following the
Indemnified Party’s discovery of such claim; provided, however, no delay on the
part of the Indemnified Party in notifying the Indemnifying Party shall relieve
the Indemnifying Party from any obligation hereunder except to the extent that
such failure shall have actually prejudiced the Indemnifying Party and provided
that during the first fourteen (14) months following the Closing the Indemnified
Parties may deliver notices of claims pursuant to Section 12 no more than once a
calendar month. The Indemnifying Party and Indemnified Party each shall use
commercially reasonable efforts, and shall cooperate with the commercially
reasonable efforts of the other, to minimize and mitigate claims.
     12.4 Matters Involving Third Parties.
          (a) Any Indemnified Party seeking indemnification in respect of any
legal proceeding, action, claim or demand instituted by any third Person (in
each case, a “Third Party Claim”) shall promptly notify the Indemnifying Party
thereof in writing and give each Indemnifying Party copies of all documents and
information relating to any such Third Party Claim within its possession within
thirty (30) days of such documentation and information being obtained by the
Indemnified Party; provided, however, no delay on the part of the Indemnified
Party in notifying any Indemnifying Party, nor any failure to provide all of
such documents and information, shall relieve the Indemnifying Party from any
obligation hereunder except to the extent that such failure shall have actually
prejudiced the defense of the Third Party Claim.
          (b) Subject to Section 12.3 of this Agreement, any Indemnifying Party
will have the right, at its option and expense, to defend against, negotiate,
settle or otherwise deal with any Third Party Claim against the Indemnified
Party and to be represented by counsel of its own choice (reasonably
satisfactory to the Indemnified Party) so long as: (i) the Indemnifying Party
notifies the Indemnified Party in writing within thirty (30) days after the
Indemnified Party has given notice of the Third Party Claim; (ii) the
Indemnifying Party diligently conducts the defense of the Third Party Claim;
(iii) if the Indemnifying Party is also a party against whom the Third Party
Claim is made, the Indemnified Party has not determined in good faith that joint
representation would be inappropriate; and (iv) the Indemnifying Party provides
reasonable assurance to the Indemnified Party of its financial capacity to
defend such Third Party Claim and provide indemnification with respect to such
Third Party Claim.
          (c) So long as the Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with Section 12.4(b): (i) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim

30



--------------------------------------------------------------------------------



 




(except that the Indemnifying Party will be responsible for the fees and
expenses of the separate co-counsel to the extent the Indemnified Party
reasonably concludes that the counsel the Indemnifying Party has selected has an
actual or potential conflict of interest), (ii) the Indemnified Party shall not
admit any liability with respect thereto, consent to the entry of any judgment
or enter into any settlement with respect thereto, or compromise, pay or
discharge the same without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (iii) the Indemnifying Party shall not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably). If a firm written offer is made to
settle any such Third Party Claim and the Indemnifying Party proposes to accept
such settlement and the Indemnified Party refuses to consent to such settlement,
then: (i) the Indemnifying Party shall be excused from, and the Indemnified
Party shall be solely responsible for, all further defense of such Third Party
Claim; (ii) the maximum liability of the Indemnifying Party relating to such
Third Party Claim shall be the amount of the proposed settlement if the amount
thereafter recovered from the Indemnified Party on such Third Party Claim is
greater; and (iii) the Indemnified Party shall pay all attorneys’ fees and legal
costs and expenses incurred after rejection of such settlement by the
Indemnified Party, but if the amount thereafter recovered by such third party
from the Indemnified Party is less than the amount of the proposed settlement,
the Indemnified Party shall be reimbursed by the Indemnifying Party for such
attorneys’ fees and legal costs and expenses up to a maximum amount equal to the
difference between the amount recovered by such third party and the amount of
the proposed settlement.
          (d) In the event the Indemnifying Party does not, within thirty
(30) days after it receives written notice of the Third Party Claim from the
Indemnified Party, agree in writing to accept the defense of such Third Party
Claim as provided above in Section 12.4(b), then the Indemnified Party shall
have the right to negotiate, defend against, consent to the entry of any
judgment, enter into any settlement with respect to, or otherwise deal with the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith). In such case, (1) the Indemnifying
Party shall reimburse the Indemnified Party promptly and periodically for the
costs of defending against the Third Party Claim (including reasonable
attorneys’ fees and expenses), and (2) the Indemnifying Party will remain
responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim to the fullest extent provided in this Section 12.
          (e) From and after the delivery of notice of a Third Party Claim, at
the reasonable request of the Indemnifying Party, the Indemnified Party shall
grant the Indemnifying Party and its representatives reasonable access to the
books, records and properties of the Indemnified Party to the extent reasonably
related to the matters to which the Third Party Claim relates. Such access shall
be granted during normal business hours and shall be granted in a manner such
that the Indemnifying Party does not unreasonably interfere with the business
and operations of the Indemnified Party.
     12.5 Purchase Price Adjustment. All indemnification payments under this
Section 12 shall be deemed adjustments to the Purchase Price.

31



--------------------------------------------------------------------------------



 



     12.6 Exclusive Remedy. In the absence of fraud or willful misconduct by a
party hereto, the foregoing indemnification obligations are the exclusive
remedies of the Buyer and the Seller and in lieu of any statutory, equitable or
common law remedy the Buyer and the Seller may have with respect to each other;
provided that the foregoing shall not limit (i) either party’s right to seek and
obtain injunctive relief to specifically enforce the other party’s obligations
hereunder, or (ii) either party’s right to assert claims against the other party
in connection with the enforcement of the Escrow Agreements.
     12.7 Adverse Consequences Limitation. In no event shall the aggregate of
the Seller’s liability for indemnification claims under clauses (a)(i) or
(a)(ii) of Section 12.1 on the one hand and the Buyer’s liability for
indemnification under clauses (a)(i) or (a)(ii) of Section 9.2 on the other hand
exceed One Million Three Hundred Fifty Thousand Dollars ($1,350,000); provided,
however, this limitation shall not apply to any claims for Adverse Consequences
recoverable from a claim based on fraud or intentional misconduct or any breach
of Sections 4.5, 4.6, 4.10 or 4.19 or a claim under Section 12.1(a)(iii) and
(iv) or 12.2(a)(iii) and (iv), in each case which Adverse Consequences shall be
recoverable or payable to the extent of all such Adverse Consequences.
     12.8 Indemnity Escrow. Subject to the other provisions of this Article 12,
(i) the Buyer may give notice of a claim for indemnification under this
Article 12 pursuant to the Indemnity Escrow Agreement and (ii) neither the
exercise of such right by the Buyer nor the failure to give a notice of a claim
under the Indemnity Escrow Agreement will constitute an election of remedies or
limit the Buyer in any manner in the enforcement of any other remedies hereunder
that may be available to it. On December 1, 2007, a portion of the Indemnity
Escrow Amount equal to Four Hundred Fifty Thousand Dollars ($450,000) less the
sum of (i) the aggregate amount of any claims paid to the Buyer under the
Indemnity Escrow Agreement and (ii) the aggregate amount of any claims for
indemnification hereunder for which notice has been given under Section 12.3,
shall be paid to the Seller under the terms of the Indemnity Escrow Agreement.
On the date which is fifteen months after the Closing Date any funds which
continue to be held under the Indemnity Escrow Agreement less the aggregate
amount of any claims for indemnification hereunder for which notice has been
given under Section 12.3 shall be paid to the Seller under the terms of the
Indemnity Escrow Agreement.
     13. GENERAL.
     13.1 Expenses. Each party shall bear its own expenses incurred in
connection with the preparation, execution and consummation of this Agreement
and of the transactions contemplated hereby, including, without limitation,
attorneys’, accountants’ and outside advisers’ fees and disbursements.
     13.2 Notices. All notices, demands and other communications hereunder shall
be in writing or by e-mail, and shall be deemed to have been duly given if
delivered personally or by overnight courier or if mailed by certified mail,
return receipt requested, postage prepaid, or sent by e-mail, as follows:

32



--------------------------------------------------------------------------------



 



     If to the Seller, to:
Career Blazers, LLC
care of Michael Roth
10 Grandview Drive
Holmdel, NJ 07733
Tel.: 732-816-1268
Email: mike.roth@capesuccess.com
Attn: Michael Roth
     with a copy sent contemporaneously to:
Curtis A. Johnson
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102
Tel.: 973-639-2075
Email: cjohnson@mccarter.com
     If to the Buyer, to:
Global Employment Holdings, Inc.
10375 Park Meadows Drive
Suite 375
Lone Tree, CO 80124
Tel.: 303-216-9500
Email: hbrill@gesnetwork.com
Attn: Howard Brill
     with a copy sent contemporaneously to:
Jeff Knetsch
Brownstein Hyatt & Farber, P.C.
410 17th Street
Denver, CO 80202
Tel.: 303-223-1160
Email: jknetsch@bhf-law.com
Any such notice shall be effective (a) if delivered personally, when received,
(b) if sent by overnight courier, the next business day, (c) if mailed, five
(5) days after being mailed as described above and (d) if sent by e-mail, when
dispatched.
     13.3 Entire Agreement. This Agreement and the other agreements entered into
in connection with this Agreement contain the entire understanding of the
parties and supersedes all prior agreements and understandings relating to the
subject matter hereof and shall not be amended except by a written instrument
hereafter signed by the Buyer and the Seller.

33



--------------------------------------------------------------------------------



 



     13.4 Governing Law, Venue, Waiver of Jury Trial. The validity and
construction of this Agreement shall be governed by the internal laws (and not
the choice-of-law rules) of the State of New York.
     13.5 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, THE OTHER DOCUMENTS CONTEMPLATED HEREIN, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR ANY COUNTERCLAIM THEREIN.
     13.6 Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT, THE OTHER DOCUMENTS CONTEMPLATED HEREIN, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR ANY COUNTERCLAIM THEREIN, MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA SITTING
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE AFORESAID COURTS WITH RESPECT TO SUCH ACTION OR PROCEEDING. EACH PARTY TO
THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.
     13.7 Sections and Section Headings. All enumerated subdivisions of this
Agreement are herein referred to as “Section” or “Paragraph.” The headings of
Sections and Paragraphs are for reference only and shall not limit or control
the meaning thereof.
     13.8 Assigns. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns. Neither this Agreement nor the obligations of any party hereunder shall
be assignable or transferable by such party without the prior written consent of
the other parties hereto; provided that the Buyer may assign this Agreement to
any of its Affiliates. In the event of any assignment of the rights of the Buyer
under this Agreement, Buyer shall continue to be liable for any obligations,
including, without limitation, the obligations of the Buyer with respect to the
Largest Customer Earnout Payment.

34



--------------------------------------------------------------------------------



 



     13.9 Further Assurances.
          (a) The Buyer and the Seller shall, at the request of the other Party
from time to time and at any time, whether on or after the Closing Date, and
without further consideration, execute and deliver such deeds, assignments,
transfers, assumptions, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may be reasonably necessary to
procure for the party so requesting, and its successors and assigns, or for
aiding and assisting in collecting and reducing to possession, any and all of
the Transferred Assets, the Excluded Assets, the Excluded Liabilities or for the
assumption of the Assumed Liabilities, or to otherwise satisfy and perform the
obligations of the parties hereunder. Without limiting the generality of the
foregoing, the Seller shall, upon the request of the Buyer, in a timely manner
on and after the Closing Date execute and deliver to the Buyer such other
documents, releases, assignments and other instruments as may be reasonably
required to effectuate completely the transfer and assignment to the Buyer of,
and to vest fully in the Buyer the Seller’s rights to, the Transferred Assets.
          (b) Following the Closing Date, the Buyer may receive and open all
mail addressed to the Seller at the premises covered by the Real Estate Leases
included in the Transferred Assets that the Buyer reasonably believes relates to
the Business, the Transferred Assets or the Assumed Liabilities, and, to the
extent that such mail and the contents thereof relate only to the Business, the
Transferred Assets or the Assumed Liabilities, deal with the contents thereof at
its discretion subject to the terms herein. From and after the Closing Date, the
parties shall promptly forward or cause to be forwarded to one another a copy of
any mail received by them that relates both to: (i) the Business, the
Transferred Assets or the Assumed Liabilities; and (ii) the Seller’s and its
Affiliates other businesses.
          (c) The Seller hereby grants to the Buyer the power, right and
authority, coupled with an interest, to receive, endorse, cash, deposit, and
otherwise deal with, in the name of the Seller, any checks, drafts, documents
and instruments constituting payment of any notes or Accounts Receivable
included in the Transferred Assets and that are payable to, payable to the order
of, or endorsed in favor of the Seller or any agent of the Seller. The Seller
agrees promptly to endorse and pay over or cause to be endorsed and paid over to
the Buyer, without deduction or offset, the full amount of any such payment
received by the Seller in respect of goods sold or services rendered as part of
the Business or the Transferred Assets.
          (d) The Seller agrees (and agrees to cause its Affiliates) to hold in
trust for the benefit of the Buyer and to not commingle with any other assets of
the Seller or its Affiliates any Transferred Asset and any proceeds of or
instruments constituting payment of any Transferred Asset that may come into
possession of the Seller or any of its Affiliates and the Seller agrees promptly
to endorse and pay over or cause to be endorsed and paid over to the Buyer,
without deduction or offset, the full amount of any such payment received by the
Seller or its Affiliates after the Closing Date in respect of goods sold or
services rendered as part of the Business or the Transferred Assets.
     13.10 No Implied Rights or Remedies. Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person, firm or
corporation, other than the Seller, the Buyer, the Seller Indemnified Parties
and the Buyer Indemnified Parties, any rights or remedies under or by reason of
this Agreement.

35



--------------------------------------------------------------------------------



 



     13.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     13.12 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     13.13 Public Statements or Releases. Either party shall not, unless
otherwise required by applicable law make, issue or release any public
announcement, statement or acknowledgment of the existence of, or reveal the
status of, this Agreement, the transactions contemplated hereby or any
negotiations or discussions related hereto, without first obtaining the prior
written consent of the other party.
     13.14 Books and Records; Access to Employees.
          (a) The Buyer acknowledges that the Books and Records of the Seller
relating to their operations prior to Closing will be acquired by the Buyer in
connection with the consummation of the transactions contemplated hereby, and
that the Seller may from time to time require access to or copies of such
records for accounting, Tax, litigation, regulatory compliance or similar
purposes, or in connection with the winding-up and dissolution of the Seller.
The Buyer agrees that upon reasonable prior notice from the Seller, it will,
during normal business hours, provide the Seller with access to or copies of
such Books and Records.
          (b) The Buyer agrees to make Caress Kennedy and such other Hired
Employees as the Seller may reasonably request, upon reasonable prior notice,
available to the Seller to enable the Seller to comply with its obligations
pursuant to this Agreement.
     13.15 Assignment of Contracts. If any required consent to the assignment of
any contract constituting Transferred Assets is not obtained or if an attempted
assignment thereof would be ineffective, the Seller shall at Buyer’s request
take reasonable steps not requiring any out-of-pocket expenditures to provide
the Buyer with the benefits and obligations thereunder until such consent or
effective assignment can be obtained.
[remainder of page intentionally left blank]

36



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereto have caused this Asset Purchase Agreement to be duly executed and
delivered by their respective duly authorized officers as of the date and year
first above written.

                      BUYER:    
 
                    GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
                    By:   /s/ Howard Brill                  
 
      Name:   Howard Brill    
 
      Title:   President and CEO    
 
                    SELLER:    
 
                    CAREER BLAZERS PERSONNEL SERVICES, INC.
 
                    By:   /s/ Michael Roth                  
 
      Name:   Michael Roth    
 
      Title:   Treasurer    
 
                    CAREER BLAZERS CONTINGENCY PROFESSIONALS, INC.
 
                    By:   /s/ Michael Roth                  
 
      Name:   Michael Roth    
 
      Title:   Treasurer    
 
                    CAREER BLAZERS PERSONNEL SERVICES OF
WASHINGTON, D.C., INC.    
 
                    By:   /s/ Michael Roth                  
 
      Name:   Michael Roth    
 
      Title:   Treasurer    
 
                    SELLER PARENT:    
 
                    CAPESUCCESS LLC    
 
                    By:   /s/ Michael Roth                  
 
      Name:   Michael Roth    
 
      Title:   Treasurer    

[Signature Page to Asset Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Deposit Escrow Agreement
See attached.

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT (DEPOSIT)
     THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
January ___, 2007, by and among Global Employment Holdings, Inc., a Delaware
corporation (the “Buyer”), Career Blazers Personnel Services, Inc., a New York
corporation, Career Blazers Contingency Professionals, Inc., a New York
corporation, and Career Blazers Personnel Services of Washington, D.C., Inc., a
District of Columbia corporation (each of such corporations, a “Seller
Constituent”; collectively, the “Seller”), CapeSuccess LLC, a Delaware limited
liability company (the “Seller Parent”), and Commerce Bank, NA, a national
banking association duly organized and existing under the laws of the United
States of America (the “Escrow Agent”).
RECITALS
     Pursuant to the Asset Purchase Agreement dated as of December 29, 2006 (the
“Asset Purchase Agreement”) by and among the Buyer, the Seller and the Seller
Parent, the Buyer is acquiring substantially all of the property, assets and
Business (as defined in the Asset Purchase Agreement) of the Seller and assuming
certain obligations and liabilities of the Seller, as more fully described in
the Asset Purchase Agreement. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings assigned to them in the Asset Purchase
Agreement. This is the Deposit Escrow Agreement referred to in the Asset
Purchase Agreement.
     Section 1. Establishment of Escrow Account. Upon the signing of the Asset
Purchase Agreement, the Buyer shall deliver to the Escrow Agent $500,000 in cash
(the “Escrowed Funds”) by wire transfer of immediately available funds to an
account which is hereby established in the corporate trust department of the
Escrow Agent (the “Escrow Account”). The Escrowed Funds and any interest,
dividends, income, or other proceeds earned thereon from and after the signing
of the Asset Purchase Agreement (all such earnings on the Escrowed Funds are
hereinafter collectively referred to as the “Interest”) shall be held,
administered and disposed of by the Escrow Agent in accordance with the terms
and conditions hereinafter set forth.
     Section 2. Investment of Escrowed Funds; Proceeds of Escrowed Funds.
          (a) The Escrow Agent shall from time to time invest and reinvest the
Escrowed Funds, if any, in accordance with signed, joint written instructions of
the Buyer and Seller, in U.S. Government obligations, bank certificates of
deposit (up to the maximum amount of any such deposit insured by the Federal
Deposit Insurance Corporation), repurchase agreements secured by U.S. Government
obligations or money market mutual funds (“Permitted Investments”) and the
Escrow Agent shall not be responsible for any loss incurred with respect to any
such Permitted Investment that is made in good faith. In no event shall the
Escrow Agent invest all or any portion of the Escrowed Funds in any Permitted
Investment if the maturity date of such Investment is later than the Closing
Date.
          (b) Any Interest shall be set aside and distributed as provided in
Section 2(d).
          (c) The Escrow Agent shall act upon investment instructions one
(1) business day after such instructions are received, provided the requests are
communicated within a

 



--------------------------------------------------------------------------------



 



sufficient amount of time to allow the Escrow Agent to make the specified
investment. Instructions received after an applicable investment cutoff deadline
will be treated as being received by the Escrow Agent on the next business day,
and the Escrow Agent shall not be liable for any loss arising directly or
indirectly, in whole or in part, from the inability to invest Escrowed Funds on
the day the instructions are received. The Escrow Agent shall not be liable for
any loss or liability arising in respect of any directed investment under
Section 2(a) except to the extent that such loss or liability arose from the
Escrow Agent’s gross negligence or willful misconduct. As and when the Escrowed
Funds or any Interest or any portion thereof is to be released under this
Agreement, the Escrow Agent shall promptly cause such amount of the Permitted
Investments as is necessary to cover the required cash payment to be converted
into cash, and the Escrow Agent shall not be liable for any loss of principal or
income in connection therewith. None of the parties hereto shall be liable for
any loss of principal or income due to the choice of Permitted Investments in
which the Escrowed Funds is invested or the choice of Permitted Investments that
are converted into cash pursuant to this Section 2(c).
          (d) If not previously paid or payable to the Buyer or the Seller
pursuant to Section 3, all Interest shall be distributed to the Seller in
accordance with Section 4. Notwithstanding anything to the contrary contained
herein, any provision of this Agreement requiring the disbursement of Interest
by the Escrow Agent shall be construed to refer only to Interest which has
accrued and been paid to the Escrow Agent. Any Interest which has accrued and,
except for the fact that it has not been paid to the Escrow Agent, would
otherwise be required to be disbursed, shall be disbursed within five
(5) business days of being paid to the Escrow Agent.
          (e) It is understood that all checks received by the Escrow Agent
hereunder are subject to clearance time and the funds represented thereby cannot
be drawn upon or disbursed until such time as the same constitute good and
collected funds. If any checks are returned to the Escrow Agent as
uncollectible, the Escrow Agent shall notify the Buyer or Seller, as the case
may be, and redeposit such check for collection upon the oral instructions of
the Buyer or Seller, as the case may be. Notwithstanding the foregoing, if for
any reason any check or instrument entered for collection by the Escrow Agent
hereunder is uncollectible after payment of the funds represented thereby has
been made pursuant to the terms hereof, the Buyer or Seller, as the case may be,
shall immediately reimburse the Escrow Agent and the Escrow Agent shall deliver
the returned check or instrument to the Buyer or Seller, as the case may be.
     Section 3. Release of the Escrowed Funds to the Buyer or the Seller. The
Escrow Agent shall disburse to either party such portion of the Escrowed Funds
and Interest as instructed pursuant to this Section 3 for which either party is
entitled to. Payment shall be made by the Escrow Agent to either party not more
than three (3) business days after:
          (a) The delivery to the Escrow Agent of joint written instructions in
the form of Exhibit A hereto (each, an “Escrow Disposition Notice”) signed by
the Buyer and Seller specifying the amount to be paid to either party; or

2



--------------------------------------------------------------------------------



 



          (b) The delivery to the Escrow Agent and Seller of a copy of a Final
Determination (as defined below) establishing either party’s right to payment or
reimbursement under this Agreement. A “Final Determination” shall mean a final,
non-appealable judgment of a court of competent jurisdiction and shall be
accompanied by an opinion of counsel for the presenting party addressed to and
reasonably satisfactory to the Escrow Agent to the effect that such judgment is
a final, non-appealable judgment of a court of competent jurisdiction and
establishes the Buyer’s and/or the Seller’s rights with respect to the Escrowed
Funds (or any portion thereof) under this Agreement.
     Section 4. Taxpayer Identification Numbers. The parties acknowledge that
each has supplied the Escrow Agent with its Internal Revenue Service taxpayer
identification number.
     Section 5. Compensation; Expenses. In consideration for its services as
Escrow Agent, the Escrow Agent shall be entitled to receive the compensation set
forth in Exhibit B hereto, as well as the reimbursement of all reasonable and
documented out-of-pocket costs and expenses actually incurred by the Escrow
Agent in the performance of its duties hereunder. All such fees and expenses of
the Escrow Agent hereunder shall be paid by the Buyer on one hand and Seller on
the other hand, on a 50%/50% basis. The Escrow Agent shall have, and is hereby
granted, a prior lien upon any property, cash, or assets of the Escrow Account,
with respect to its unpaid fees, nonreimbursed expenses and unsatisfied
indemnification amounts, superior to the interests of any other persons or
entities. The Escrow Agent shall be entitled to and is hereby granted the right
to set off and deduct any unpaid fees, nonreimbursed expenses and unsatisfied
indemnification rights from amounts on deposit in the Escrow Account, including
without limitation, any fees and expenses that have not been paid by the Buyer
or Seller pursuant to this Section 6. To the extent any unpaid fees,
nonreimbursed expenses and unsatisfied indemnification rights are set off or
deducted from the Escrow Account by the Escrow Agent, each of the Buyer and
Seller agree to reimburse the Escrow Account for their portion of the unpaid
fees, nonreimbursed expenses and unsatisfied indemnification rights fees and
expenses of the Escrow Agent that such party did not pay directly to the Escrow
Agent.
     Section 6. Exculpation and Indemnification.
          (a) The obligations and duties of the Escrow Agent are confined to
those specifically set forth in this Agreement. In the event that any of the
terms and provisions of any other agreement between any of the parties hereto
conflict or are inconsistent with any of the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall govern and control
in all respects.
          (b) The Escrow Agent shall not be personally liable for any act that
it may do or omit to do hereunder in good faith and in the exercise of its own
best judgment. Any act done or omitted to be done by the Escrow Agent pursuant
to the good faith advice of its attorneys shall be deemed conclusively to have
been performed or omitted in good faith by the Escrow Agent. If the Escrow Agent
becomes involved in litigation on account of this Agreement, it shall have the
right to retain counsel and shall have a first lien on the property deposited
hereunder for any and all costs, reasonable attorneys’ fees, charges,
disbursements, and expenses in connection with such litigation; and shall be
entitled to reimburse itself therefor out of the property deposited hereunder,
and if it shall be unable to reimburse itself from the property deposited
hereunder, the parties hereto jointly and severally agree to pay to the Escrow
Agent on demand its reasonable charges, counsel and attorneys’ fees,
disbursements, and expenses in connection with such litigation.

3



--------------------------------------------------------------------------------



 



          (c) In the event the Escrow Agent is notified of any dispute,
disagreement or legal action between the Buyer, Seller and any third party
relating to or arising in connection with the escrow, the Escrow Amount, or the
performance of the Escrow Agent’s duties under this Agreement, the Escrow Agent
will not be required to determine the controversy or to take any action
regarding it. The Escrow Agent may hold all documents and funds and may wait for
settlement of any such controversy by final appropriate legal proceedings,
arbitration, or other means as, in the Escrow Agent’s discretion, it may
require. In such event, the Escrow Agent will not be liable for interest or
damage. Furthermore, the Escrow Agent may, at its option, file an action of
interpleader requiring the parties to answer and litigate any claims and rights
among themselves. The Escrow Agent is authorized, at its option, to deposit with
the Clerk of the Court or the Arbitrator, as applicable, all documents and funds
held in escrow, except all costs, expenses, charges, and reasonable attorneys’
fees incurred by the Escrow Agent due to the interpleader action and which the
Buyer or Seller agree to pay. Upon initiating such action, the Escrow Agent
shall be fully released and discharged of and from all obligations and liability
imposed by the terms of this Agreement.
          (d) The Buyer and Seller hereby agree, jointly and severally, to
indemnify and hold the Escrow Agent, and its directors, officers, employees, and
agents, harmless from and against all reasonable costs, damages, judgments,
attorneys’ fees (whether such attorneys shall be regularly retained or
specifically employed), expenses, obligations and liabilities of every kind and
nature which the Escrow Agent, and its directors, officers, employees, and
agents, may incur, sustain, or be required to pay in connection with or arising
out of this Agreement, unless the aforementioned results from the Escrow Agent’s
gross negligence or willful misconduct, and to pay the Escrow Agent on demand
the amount of all such reasonable costs, damages, judgments, attorneys’ fees,
expenses, obligations, and liabilities. The reasonable costs and expenses of
enforcing this right of indemnification also shall be paid equally by the Buyer
and Seller. The foregoing indemnities in this Section 7(d) shall survive the
resignation or substitution of the Escrow Agent or the termination of this
Agreement.
          (e) The Escrow Agent shall have no responsibility to inquire into or
determine the genuineness, authenticity, or sufficiency of any securities,
checks, or other documents or instruments submitted to it in connection with its
duties hereunder, unless the Escrow Agent has actual knowledge that the
genuineness, authenticity, or sufficiency are in doubt.
          (f) The Escrow Agent shall be entitled to deem the signatories of any
documents or instruments submitted to it hereunder as being those purported to
be authorized to sign such documents or instruments on behalf of the parties
hereto, and shall be entitled to rely upon the genuineness of the signatures of
such signatories without inquiry and without requiring substantiating evidence
of any kind, unless the Escrow Agent has actual knowledge otherwise.
          (g) The duties and obligations of the Escrow Agent shall be limited to
and determined solely by the express provisions of this Escrow Agreement and no
implied duties or obligations shall be read into this Escrow Agreement against
the Escrow Agent. The Escrow

4



--------------------------------------------------------------------------------



 



Agent is not bound by and is under no duty to inquire into the terms or validity
of any other agreements or documents, including any agreements or documents
which may be related to, referred to in or deposited with the Escrow Agent in
connection with this Escrow Agreement.
     Section 7. Resignation; Replacement. The Escrow Agent may resign at any
time upon giving at least thirty (30) days prior written notice to the other
parties hereto and, similarly, the Escrow Agent may be removed and replaced
following the giving of thirty (30) days prior written notice to the Escrow
Agent jointly by the other parties hereto; provided, however, that no such
resignation or removal shall become effective until the appointment of a
successor escrow agent which shall be accomplished as follows: The Buyer and
Seller shall use best efforts to select a successor escrow agent within thirty
(30) days after the date of the notice of resignation or removal. If the other
parties hereto have failed to appoint a successor prior to the expiration of
thirty (30) days following receipt of the notice of resignation or removal, the
Escrow Agent may appoint a successor or petition any court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon all
of the parties hereto. The successor escrow agent shall be a national or
state-chartered banking, trust or savings association with total assets in
excess of $500,000,000, and shall execute and deliver an instrument accepting
such appointment and it shall, without further acts, be vested with all the
estates, properties, rights, powers, and duties of the predecessor escrow agent
as if originally named as escrow agent. Upon delivery of such instrument, the
Escrow Agent shall be discharged from any further duties and liability under
this Agreement. The Escrow Agent shall be paid any outstanding fees and expenses
prior to transferring assets to a successor escrow agent.
     Section 8. Notices. All notices, requests, consents, waivers, and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if: (a) personally delivered, upon
actual delivery or refusal of delivery; (b) mailed by registered or certified
United States mail, return receipt requested, postage prepaid, upon actual
delivery; or (c) sent by a nationally recognized overnight delivery service,
upon actual delivery. All notices, consents, waivers, or other communications
required or permitted to be given hereunder shall be addressed to the respective
party to whom such notice, consent, waiver, or other communication relates at
the following addresses:
     If to the Buyer, to:
Global Employment Holdings, Inc.
10375 Park Meadows Drive
Suite 375
Lone Tree, CO 80124
Tel.: 303-216-9500
Email: hbrill@gesnetwork.com

5



--------------------------------------------------------------------------------



 



with a copy sent contemporaneously to:
Jeff Knetsch
Brownstein Hyatt & Farber, P.C.
410 17th Street
Denver, CO 80202
Tel.: 303-223-1160
Email: jknetsch@bhf-law.com
     If to the Seller:
Career Blazers, LLC
care of Michael Roth
10 Grandview Drive
Holmdel, NJ 07733
Tel.: 732-816-1268
Email: mike.roth@capesuccess.com
Attn: Michael Roth
with a copy sent contemporaneously to:
Curtis A. Johnson
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102
Tel.: 973-639-2075
Email: cjohnson@mccarter.com
     If to the Escrow Agent:
Commerce Bank, NA
1701 Route 70 East
Cherry Hill, New Jersey 08034
Tel.: 856-751-2735
Attn: Arlene Murphy
Any party by written notice to the other parties pursuant to this Section 9 may
change the address or the persons to whom notices or copies thereof shall be
directed.
     Section 9. Waivers; Amendments. Any waiver by any party hereto of any
breach of or failure to comply with any provision of this Agreement by any other
party hereto shall be in writing and shall not be construed as, or constitute, a
continuing waiver of such provision, or a waiver of any other breach of, or
failure to comply with, any other provision of this Agreement. This Agreement
may only be modified by a writing signed by the Seller and the Buyer and
consented to by the Escrow Agent.

6



--------------------------------------------------------------------------------



 



     Section 10. Construction. The headings in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement. Unless otherwise stated, references to
Sections are references to Sections of this Agreement.
     Section 11. Business Day. As used in this Agreement, “business day” means a
day other than a Saturday, Sunday or other day when banking institutions in New
York, New York are authorized or required by law or executive order to be
closed. Unless specifically referred to as a “business day” or as “business
days”, any reference to a “day” or to “days” contained in this Agreement refers
to a calendar day or to calendar days, as the case may be.
     Section 12. Binding Effect; Assignment. This Escrow Agreement shall be
binding upon, and inure to the benefit of, the heirs, administrators, executors,
successors and assigns of the parties hereto. Except as specifically provided
herein, neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by any of the parties hereto, whether by operation
of law or otherwise, without the prior written consent of the other parties
hereto and consented to by the Escrow Agent. Notwithstanding the foregoing, the
Buyer may collaterally assign its rights hereunder to any financial institution
providing it with the financing necessary to consummate the transactions
contemplated by the Asset Purchase Agreement. Furthermore, notwithstanding the
foregoing, the Buyer acknowledges that the Seller’s rights hereunder are subject
to a lien in favor of the Seller’s secured lender and accordingly, the Seller
may execute any instrument or document required by the Seller’s secured lender
to enforce its rights pursuant to such lien, including, but limited to, the
assignment of the Seller’s rights hereunder to Seller’s secured lender. In
addition, any bank or corporation into which the Escrow Agent may be merged or
with which it may be consolidated, or any bank or corporation to whom the Escrow
Agent may transfer a substantial amount of its Escrow business, shall be the
successor to the Escrow Agent without the execution or filing of any paper or
any further act on the part of any of the parties, anything herein to the
contrary notwithstanding.
     Section 13. Termination. This Agreement shall terminate at the time of the
final distribution by the Escrow Agent of all Escrowed Funds in accordance with
the provisions of this Agreement.
     Section 14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute a single instrument.
     Section 15. Governing Law; Waiver of Trial by Jury. This Agreement shall be
governed by the laws of the State of New York (regardless of the laws that might
otherwise govern under applicable New York principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies. The parties hereby waive trial by jury in any
judicial proceeding to which they are both parties involving, directly or
indirectly, any matter in any way arising out of, related to or connected with
this Agreement.

7



--------------------------------------------------------------------------------



 



     Section 16. Severability. The invalidity, legality or enforceability of any
provisions of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision; and if any provision is held to be
unenforceable as a matter of law, the other provisions shall not be affected,
impaired or invalidated thereby and shall remain in full force and effect.
     Section 17. Facsimile Signatures. The parties agree that the execution and
transmittal of this Escrow Agreement by facsimile shall be of the same binding
effect as the handwritten execution upon an original copy of the Escrow
Agreement. The parties agree that they will promptly forward to the others an
executed original of the Escrow Agreement and any other document to be delivered
hereunder transmitted by facsimile, but that the failure of a party to do so or
the absence of arrival of any such executed Escrow Agreement or document shall
have no effect on the binding nature of such items transmitted by facsimile.
     Section 18. Joint Direction. Notwithstanding anything stated herein to the
contrary, the affected parties hereto may jointly direct the Escrow Agent, in
writing, to perform any action contemplated herein and upon receipt of such
joint written direction, the Escrow Agent shall act in compliance therewith and
be protected thereby.
     Section 19. Waiver of Offset Rights. The Escrow Agent hereby waives any and
all rights to offset that it may have against the Escrowed Funds including,
without limitation, claims arising as a result of any claims, amounts,
liabilities, costs, expenses, indemnified costs, or other losses (collectively
“Escrow Agent Claims”) that the Escrow Agent may be otherwise entitled to
collect from any party to this Agreement, other than Escrow Agent Claims arising
under this Agreement.
     Section 20. Limited Damages. IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR
DAMAGES OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN
IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES AND REGARDLESS OF THE FORM OF ACTION, UNLESS SUCH LOSSES OR DAMAGES
AROSE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ESCROW AGENT.
     Section 21. No Joint Venture. Neither this Escrow Agreement nor any other
agreement between the Buyer, Seller and the Escrow Agent shall be deemed to
create a joint venture between the Escrow Agent and the Buyer and the Seller.
Nor shall the Escrow Agent be considered the alter ego of the Buyer or the
Seller by virtue of this Agreement, or any other such agreement.
     Section 22. Confidentiality. The Escrow Agent agrees that the Asset
Purchase Agreement and the terms thereof will be kept confidential and it shall
not, without the prior written consent of the Buyer and Seller, disclose in any
manner whatsoever, in whole or in part, the Asset Purchase Agreement or any
terms thereof. In the event that the Escrow Agent is compelled to disclose by
law or is required to so disclose or face any civil penalties, any portion of
the Asset Purchase Agreement or the terms thereof, the Escrow Agent may disclose
such information, provided, however, that the Escrow Agent will (i) promptly
notify both the Buyer and the Seller of each such request or requirement, so
that the Buyer and/or Seller may seek an appropriate protective order or other
remedy, and (ii) consult with the Buyer and the Seller on the advisability of
taking legally available steps to resist or narrow such request or requirement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or
caused this Agreement to be executed by their duly authorized officers, as of
the date first written above.

                  BUYER:    
 
                GLOBAL EMPLOYMENT HOLDINGS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SELLER:
 
                CAREER BLAZERS PERSONNEL SERVICES, INC.
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CAREER BLAZERS CONTINGENCY PROFESSIONALS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CAREER BLAZERS PERSONNEL SERVICES OF
WASHINGTON, D.C., INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SELLER PARENT:
 
                CAPESUCCESS LLC
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                ESCROW AGENT:       Commerce Bank, NA
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ESCROW DISPOSITION NOTICE

     
To:
  Commerce Bank, N.A.
 
   
From:
  Global Employment Holdings, Inc. (the “Buyer”), Career Blazers Personnel
Services, Inc., Career Blazers Contingency Professionals, Inc. and Career
Blazers Personnel Services of Washington, D.C., Inc. (collectively, the
“Seller”) and CapeSuccess LLC (the “Seller Parent”).
 
   
RE:
  Escrow Agreement dated January ___, 2007 (the “Escrow Agreement”) among the
Seller, the Seller Parent, the Buyer and Commerce Bank, NA

     This Escrow Disposition Notice is delivered to you pursuant to the Escrow
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to those terms in the Escrow Agreement.
     Please be advised that you are hereby directed to distribute from the
Escrow Account the property now held in your possession and described herein in
the following manner, to wit:
          [STATE THE AMOUNT OF ESCROWED FUNDS TO BE DISTRIBUTED TO BUYER AND/OR
SELLER FROM ESCROW ACCOUNT]
     Signed this                       day of                                 
          ,                       .

                  BUYER:
 
                GLOBAL EMPLOYMENT HOLDINGS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SELLER:
 
                CAREER BLAZERS PERSONNEL SERVICES, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  CAREER BLAZERS CONTINGENCY PROFESSIONALS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CAREER BLAZERS PERSONNEL SERVICES OF
WASHINGTON, D.C., INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SELLER PARENT:
 
                CAPESUCCESS LLC
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(COMMERCE BANK LOGO) [d42480d4248001.gif]
SCHEDULE OF FEES (1)

         
Re:
  Global Employment Holdings, Inc. Escrow Account    
 
       
A.
  Acceptance Fee: (1)   [$1,000]     This is a one-time fee to cover the cost of
reviewing documentation and establishing your account on our system.
 
       
B.
  Administration Fee: (1)   [$3,000]     This is an annual fee to maintain your
account on our system and provide for the actions required in the Asset Purchase
Agreement.
 
       
C.
  Out of Pocket Expenses (annually in arrears): (2)   At Cost

 

(1)   All fees are due and payable upon the signing of the account agreements.  
(2)   Out of Pocket Expenses shall be billed at cost which may include, but is
not limited to, postage, stationery, communication charges, counsel fees and
expenses or other experts as may be required from time to time.

 



--------------------------------------------------------------------------------



 



Exhibit B
Indemnity Escrow Agreement
See attached.

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT (INDEMNITY)
     THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
January ___, 2007, by and among Global Employment Holdings, Inc., a Delaware
corporation (the “Buyer”), Career Blazers Personnel Services, Inc., a New York
corporation, Career Blazers Contingency Professionals, Inc., a New York
corporation, and Career Blazers Personnel Services of Washington, D.C., Inc., a
District of Columbia corporation (each of such corporations, a “Seller
Constituent”; collectively, the “Seller”), CapeSuccess LLC, a Delaware limited
liability company (the “Seller Parent”), and Commerce Bank, NA, a national
banking association duly organized and existing under the laws of the United
States of America (the “Escrow Agent”).
RECITALS
     Pursuant to the Asset Purchase Agreement dated as of December 29, 2006 (the
“Asset Purchase Agreement”) by and among the Buyer, the Seller and the Parent
Seller, the Buyer is acquiring substantially all of the property, assets and
Business (as defined in the Asset Purchase Agreement) of the Seller and assuming
certain obligations and liabilities of the Seller, as more fully described in
the Asset Purchase Agreement. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings assigned to them in the Asset Purchase
Agreement. This is the Indemnity Escrow Agreement referred to in the Asset
Purchase Agreement.
     Section 1. Establishment of Escrow Account. On the Closing Date, the Buyer
shall deliver to the Escrow Agent $1,350,000 in cash (the “Escrowed Funds”) by
wire transfer of immediately available funds to an account which is hereby
established in the corporate trust department of the Escrow Agent (the “Escrow
Account”). The Escrowed Funds and any interest, dividends, income, or other
proceeds earned thereon from and after the Closing Date (all such earnings on
the Escrowed Funds are hereinafter collectively referred to as the “Interest”)
shall be held, administered and disposed of by the Escrow Agent in accordance
with the terms and conditions hereinafter set forth.
     Section 2. Investment of Escrowed Funds; Proceeds of Escrowed Funds.
          (a) The Escrow Agent shall from time to time invest and reinvest the
Escrowed Funds, if any, in accordance with signed, joint written instructions of
the Buyer and Seller, in U.S. Government obligations, bank certificates of
deposit (up to the maximum amount of any such deposit insured by the Federal
Deposit Insurance Corporation), repurchase agreements secured by U.S. Government
obligations or money market mutual funds (“Permitted Investments”) and the
Escrow Agent shall not be responsible for any loss incurred with respect to any
such Permitted Investment that is made in good faith. In no event shall the
Escrow Agent invest all or any portion of the Escrowed Funds in any Permitted
Investment if the maturity date of such Investment is later than the Final
Release Date (as defined in Section 7).
          (b) Any Interest shall be set aside and distributed as provided in
Section 2(d).
          (c) The Escrow Agent shall act upon investment instructions one
(1) business day after such instructions are received, provided the requests are
communicated within a sufficient amount of time to allow the Escrow Agent to
make the specified investment.

 



--------------------------------------------------------------------------------



 



Instructions received after an applicable investment cutoff deadline will be
treated as being received by the Escrow Agent on the next business day, and the
Escrow Agent shall not be liable for any loss arising directly or indirectly, in
whole or in part, from the inability to invest Escrowed Funds on the day the
instructions are received. The Escrow Agent shall not be liable for any loss or
liability arising in respect of any directed investment under Section 2(a)
except to the extent that such loss or liability arose from the Escrow Agent’s
gross negligence or willful misconduct. As and when the Escrowed Funds or any
Interest or any portion thereof is to be released under this Agreement, the
Escrow Agent shall promptly cause such amount of the Permitted Investments as is
necessary to cover the required cash payment to be converted into cash, and the
Escrow Agent shall not be liable for any loss of principal or income in
connection therewith. None of the parties hereto shall be liable for any loss of
principal or income due to the choice of Permitted Investments in which the
Escrowed Funds is invested or the choice of Permitted Investments that are
converted into cash pursuant to this Section 2(c).
          (d) If not previously paid or payable to the Buyer pursuant to
Sections 3, 5 and 6, all Interest shall be distributed to the Seller in
accordance with Section 7. Notwithstanding anything to the contrary contained
herein, any provision of this Agreement requiring the disbursement of Interest
by the Escrow Agent shall be construed to refer only to Interest which has
accrued and been paid to the Escrow Agent. Any Interest which has accrued and,
except for the fact that it has not been paid to the Escrow Agent, would
otherwise be required to be disbursed, shall be disbursed within five
(5) business days of being paid to the Escrow Agent.
          (e) It is understood that all checks received by the Escrow Agent
hereunder are subject to clearance time and the funds represented thereby cannot
be drawn upon or disbursed until such time as the same constitute good and
collected funds. If any checks are returned to the Escrow Agent as
uncollectible, the Escrow Agent shall notify the Buyer or Seller, as the case
may be, and redeposit such check for collection upon the oral instructions of
the Buyer or Seller, as the case may be. Notwithstanding the foregoing, if for
any reason any check or instrument entered for collection by the Escrow Agent
hereunder is uncollectible after payment of the funds represented thereby has
been made pursuant to the terms hereof, the Buyer or Seller, as the case may be,
shall immediately reimburse the Escrow Agent and the Escrow Agent shall deliver
the returned check or instrument to the Buyer or Seller, as the case may be.
     Section 3. Claims Against the Escrowed Funds. From and after the Closing,
but subject to the conditions and limitations set forth in this Agreement and
the Asset Purchase Agreement, the Buyer shall be entitled to reimbursement out
of the Escrowed Funds for any claims pursuant to and as provided in, and after
compliance with all applicable procedures contained in, Article 12 of the Asset
Purchase Agreement (the “Claims”).
     Section 4. Notice of Claim.
          (a) From time to time, the Buyer shall notify the Seller and the
Escrow Agent in writing, in the form attached hereto as Exhibit A, of any sums
that the Buyer alleges are subject, in the good faith judgment of the Buyer, to
indemnification as a proper Claim hereunder (“Claims Notice”). Failure of the
Buyer to provide a Claims Notice with respect to a Claim on or before the day
preceding the Final Release Date (as defined in Section 7) shall not amount to a
waiver of such

2



--------------------------------------------------------------------------------



 



Claim unless the resulting delay materially and adversely prejudices Seller
thereby. Such notice shall consist of a reasonably detailed description of the
factual and legal basis for the Claim (with, to the extent practicable, a copy
of all documents or instruments regarding same, if any, attached thereto) and
shall specify the amount (which may be reasonably estimated) of the Claim in
United States dollars. The date of receipt by the Seller and the Escrow Agent of
a Claims Notice pursuant to this Section 4(a) shall be referred to as the
“Notice Date.” The Escrow Agent shall be entitled to presume conclusively that
the date upon which it receives a Claims Notice is the date upon which the
Seller receives that Claims Notice. The Escrow Agent shall have no duty to
ascertain whether or not any Claims Notice satisfies the requirements of this
Section 4(a), including, without limitation, requirements as to the sufficiency
of the factual and legal basis given in support of the claim. To the extent the
Buyer and Seller are not in dispute as to the distribution of Escrowed Funds
segregated pursuant to a Claims Notice, the Buyer and Seller shall promptly
prepare an Escrow Disposition Notice (as defined in Section 6(a)) directing the
Escrow Agent to so distribute such Escrowed Funds.
          (b) Notwithstanding anything herein to the contrary, upon receipt of
any Claims Notice by the Seller, the Seller may either: (i) contest or dispute
the Claim (or any portion thereof) specified in any Claims Notice from the Buyer
in the manner provided in Section 4(d) or (ii) if any action, suit or proceeding
is brought or threatened against the Buyer, which is specified in any Claim
Notice from the Buyer, the Seller may assume the defense of said Claim (or any
portion thereof), in accordance with Section 12.4 of the Asset Purchase
Agreement.
          (c) Written notice of the Seller’s election to either contest and/or
assume the right to defend any Claim (or any portion thereof) shall be given to
the Buyer and the Escrow Agent by Seller on or before 5:00 p.m. (New York City
time) on the thirtieth (30th) day after the Notice Date. If the thirtieth (30th)
day after the Notice Date is not a business day for the Escrow Agent, such
written notice shall be given on or before 5:00 p.m. (New York City time) on the
next following business day.
          (d) If the Seller elects to contest the Claim (or any portion thereof)
specified in any Claims Notice, the Seller shall, within thirty (30) days after
the Notice Date, deliver to the Buyer and the Escrow Agent a written objection
to all or any part of the Buyer’s Claims Notice setting forth, in reasonable
detail, the specific basis for such objection (each, an “Objection”). If the
Seller delivers a timely Objection with respect to all or any part of the
Buyer’s Claims Notice, the Buyer and Seller shall have thirty (30) days from the
date of delivery of the Objection to the Buyer and the Escrow Agent to resolve
their differences with respect to such Claims Notice. If resolution of such
differences is reached, the Buyer and Seller shall promptly, but in any case
within five (5) days of the date of such resolution, deliver to the Escrow Agent
an Escrow Disposition Notice (as defined in Section 6(a)).
     Section 5. Segregation of the Funds.
          (a) To the extent the Buyer and Seller are in dispute as to the
distribution or retention of Escrowed Funds, the Escrow Agent shall segregate
from the Escrow Account and transfer into a separate account (the “Pending
Claims Account”) maintained by the Escrow Agent for the benefit of the Buyer and
Seller the portion of the Escrowed Funds and any Interest that may

3



--------------------------------------------------------------------------------



 



be necessary to satisfy in full all Pending Claims (as defined below), and shall
hold such portion in accordance with this Section 5. “Pending Claims” shall mean
unresolved or disputed Claims (pursuant to any timely election of the Seller to
contest or defend the same under Section 4(b) above) that are the subject of one
or more Claims Notices delivered under Section 4(a) of this Agreement. Such
segregated Escrowed Funds and Interest will be invested and otherwise subject to
the provisions of Section 2.
          (b) Any portion of the Escrowed Funds and Interest segregated under
Section 5(a) of this Agreement shall continue to be segregated by the Escrow
Agent until the Escrow Agent is directed to release such Escrowed Funds by
(i) an Escrow Disposition Notice (as defined in Section 6(a)) signed by the
Buyer and Seller (counterpart signatures shall be acceptable) instructing the
Escrow Agent how to pay all or any portion of such segregated Escrowed Funds and
Interest or (ii) a copy of a Final Determination (as defined in Section 6(c))
establishing the Buyer’s rights to such funds.
     Section 6. Release of the Escrowed Funds to the Buyer. The Escrow Agent
shall disburse to the Buyer such portion of the Escrowed Funds and Interest as
instructed pursuant to this Section 6 for which the Buyer is entitled to
reimbursement out of the Escrowed Funds based upon a proper and timely Claim.
Payment with respect to any Claim (or any uncontested portion thereof) shall be
made by the Escrow Agent to the Buyer not more than three (3) business days
after:
          (a) The delivery to the Escrow Agent of joint written instructions in
the form of Exhibit B hereto (each, an “Escrow Disposition Notice”) signed by
the Buyer and Seller specifying the amount to be paid to the Buyer;
          (b) The day following the thirtieth (30th) day after receipt by Seller
and the Escrow Agent of a Claims Notice pursuant to Section 4(a), if (i) the
Escrow Agent has not then received written notice from Seller under Section 4(c)
that Seller intends to contest the Claim (or any portion thereof) pursuant to
Section 4(b)(i) (provided that any uncontested portion of any Claim shall be
payable by said day) or assume the defense of the Claim (or any portion thereof)
pursuant to Section 4(b)(ii) or (ii) if Seller delivers the notice referred to
in clause (i), but Buyer and Escrow Agent have not then received an Objection
from Seller pursuant to Section 4(d); or
          (c) The delivery to the Escrow Agent and Seller of a copy of a Final
Determination (as defined below) establishing the Buyer’s right to payment or
reimbursement under this Agreement with respect to such Claim. A “Final
Determination” shall mean a final, non-appealable judgment of a court of
competent jurisdiction and shall be accompanied by an opinion of counsel for the
presenting party addressed to and reasonably satisfactory to the Escrow Agent to
the effect that such judgment is a final, non-appealable judgment of a court of
competent jurisdiction and establishes the Buyer’s and/or the Seller’s rights
with respect to the Escrowed Funds (or any portion thereof) under this
Agreement.
          (d) Notwithstanding Section 6(a) or any other provision of this
Agreement, should the amounts specified by Seller and the Buyer differ, payment
shall be made by the Escrow Agent to the Buyer in accordance with the terms of
this Agreement in the amount specified by Seller and the disputed amount shall
be treated as an “Objection”.

4



--------------------------------------------------------------------------------



 



     Section 7. Required Distributions of Escrowed Funds to Seller. On
December 1, 2007 (the “Initial Release Date”) a portion of the Indemnity Amount
equal to $450,000 less the sum of (i) the aggregate amount of any claims paid to
the Buyer under this Agreement and (ii) the aggregate amount of any claims for
indemnification hereunder for which notice has been given under Section 12.3 of
the Asset Purchase Agreement, shall be paid to the Seller under the terms of
this Agreement. On [insert] (the “Final Release Date”) any funds which continue
to be held under this Agreement less the aggregate amount of any claims for
indemnification hereunder for which notice has been given under Section 12.3 of
the Asset Purchase Agreement shall be paid to the Seller under the terms of this
Agreement. The Seller and the Buyer shall jointly notify the Escrow Agent of the
Initial and Final Release Dates following the Closing. Any amounts segregated
with respect to Pending Claims as of the relevant Release Date shall be released
(x) to the Buyer as provided in Section 6(b) or 6(c), (y) to Seller within three
(3) business days of delivery of a Final Determination in favor of Seller, or
(z) to the Buyer or Seller, as applicable, within three (3) business days of
delivery of an Escrow Disposition Notice. Notwithstanding anything to the
contrary contained herein, any provision hereof requiring the disbursement of
Interest by the Escrow Agent shall be construed to refer only to Interest which
has accrued and been paid to the Escrow Agent. Any Interest which has accrued
and, except for the fact that it has not been paid to the Escrow Agent, would be
required to be disbursed, shall be disbursed within five (5) business days of
being paid.
     Section 8. Taxpayer Identification Numbers. The parties acknowledge that
each has supplied the Escrow Agent with its Internal Revenue Service taxpayer
identification number.
     Section 9. Expiration of Time to File Claims. All Claims Notices must be
received by Seller and the Escrow Agent prior to 5:00 p.m. (New York City time)
on the day preceding the Final Release Date.
     Section 10. Compensation; Expenses. In consideration for its services as
Escrow Agent, the Escrow Agent shall be entitled to receive the compensation set
forth in Exhibit E hereto, as well as the reimbursement of all reasonable and
documented out-of-pocket costs and expenses actually incurred by the Escrow
Agent in the performance of its duties hereunder. All such fees and expenses of
the Escrow Agent hereunder shall be paid by the Buyer on one hand and Seller on
the other hand, on a 50%/50% basis. The Escrow Agent shall have, and is hereby
granted, a prior lien upon any property, cash, or assets of the Escrow Account,
with respect to its unpaid fees, nonreimbursed expenses and unsatisfied
indemnification amounts, superior to the interests of any other persons or
entities. The Escrow Agent shall be entitled to and is hereby granted the right
to set off and deduct any unpaid fees, nonreimbursed expenses and unsatisfied
indemnification rights from amounts on deposit in the Escrow Account, including
without limitation, any fees and expenses that have not been paid by the Buyer
or Seller pursuant to this Section 10. To the extent any unpaid fees,
nonreimbursed expenses and unsatisfied indemnification rights are set off or
deducted from the Escrow Account by the Escrow Agent, each of the Buyer and
Seller agree to reimburse the Escrow Account for their portion of the unpaid
fees, nonreimbursed expenses and unsatisfied indemnification rights fees and
expenses of the Escrow Agent that such party did not pay directly to the Escrow
Agent.

5



--------------------------------------------------------------------------------



 



     Section 11. Exculpation and Indemnification.
          (a) The obligations and duties of the Escrow Agent are confined to
those specifically set forth in this Agreement. In the event that any of the
terms and provisions of any other agreement between any of the parties hereto
conflict or are inconsistent with any of the terms and provisions of this
Agreement, the terms and provisions of this Agreement shall govern and control
in all respects.
          (b) The Escrow Agent shall not be personally liable for any act that
it may do or omit to do hereunder in good faith and in the exercise of its own
best judgment. Any act done or omitted to be done by the Escrow Agent pursuant
to the good faith advice of its attorneys shall be deemed conclusively to have
been performed or omitted in good faith by the Escrow Agent. If the Escrow Agent
becomes involved in litigation on account of this Agreement, it shall have the
right to retain counsel and shall have a first lien on the property deposited
hereunder for any and all costs, reasonable attorneys’ fees, charges,
disbursements, and expenses in connection with such litigation; and shall be
entitled to reimburse itself therefor out of the property deposited hereunder,
and if it shall be unable to reimburse itself from the property deposited
hereunder, the parties hereto jointly and severally agree to pay to the Escrow
Agent on demand its reasonable charges, counsel and attorneys’ fees,
disbursements, and expenses in connection with such litigation.
          (c) In the event the Escrow Agent is notified of any dispute,
disagreement or legal action between the Buyer, Seller and any third party
relating to or arising in connection with the escrow, the Escrow Amount, or the
performance of the Escrow Agent’s duties under this Agreement, the Escrow Agent
will not be required to determine the controversy or to take any action
regarding it. The Escrow Agent may hold all documents and funds and may wait for
settlement of any such controversy by final appropriate legal proceedings,
arbitration, or other means as, in the Escrow Agent’s discretion, it may
require. In such event, the Escrow Agent will not be liable for interest or
damage. Furthermore, the Escrow Agent may, at its option, file an action of
interpleader requiring the parties to answer and litigate any claims and rights
among themselves. The Escrow Agent is authorized, at its option, to deposit with
the Clerk of the Court or the Arbitrator, as applicable, all documents and funds
held in escrow, except all costs, expenses, charges, and reasonable attorneys’
fees incurred by the Escrow Agent due to the interpleader action and which the
Buyer or Seller agree to pay. Upon initiating such action, the Escrow Agent
shall be fully released and discharged of and from all obligations and liability
imposed by the terms of this Agreement.
          (d) The Buyer and Seller hereby agree, jointly and severally, to
indemnify and hold the Escrow Agent, and its directors, officers, employees, and
agents, harmless from and against all reasonable costs, damages, judgments,
attorneys’ fees (whether such attorneys shall be regularly retained or
specifically employed), expenses, obligations and liabilities of every kind and
nature which the Escrow Agent, and its directors, officers, employees, and
agents, may incur, sustain, or be required to pay in connection with or arising
out of this Agreement, unless the aforementioned results from the Escrow Agent’s
gross negligence or willful misconduct, and to pay the Escrow Agent on demand
the amount of all such reasonable costs, damages, judgments, attorneys’ fees,
expenses, obligations, and liabilities. The reasonable costs and expenses of
enforcing this right of indemnification also shall be paid equally by the Buyer
and Seller. The foregoing indemnities in this Section 11(d) shall survive the
resignation or substitution of the Escrow Agent or the termination of this
Agreement.

6



--------------------------------------------------------------------------------



 



          (e) The Escrow Agent shall have no responsibility to inquire into or
determine the genuineness, authenticity, or sufficiency of any securities,
checks, or other documents or instruments submitted to it in connection with its
duties hereunder, unless the Escrow Agent has actual knowledge that the
genuineness, authenticity, or sufficiency are in doubt.
          (f) The Escrow Agent shall be entitled to deem the signatories of any
documents or instruments submitted to it hereunder as being those purported to
be authorized to sign such documents or instruments on behalf of the parties
hereto, and shall be entitled to rely upon the genuineness of the signatures of
such signatories without inquiry and without requiring substantiating evidence
of any kind, unless the Escrow Agent has actual knowledge otherwise.
          (g) The duties and obligations of the Escrow Agent shall be limited to
and determined solely by the express provisions of this Escrow Agreement and no
implied duties or obligations shall be read into this Escrow Agreement against
the Escrow Agent. The Escrow Agent is not bound by and is under no duty to
inquire into the terms or validity of any other agreements or documents,
including any agreements or documents which may be related to, referred to in or
deposited with the Escrow Agent in connection with this Escrow Agreement.
     Section 12. Resignation; Replacement. The Escrow Agent may resign at any
time upon giving at least thirty (30) days prior written notice to the other
parties hereto and, similarly, the Escrow Agent may be removed and replaced
following the giving of thirty (30) days prior written notice to the Escrow
Agent jointly by the other parties hereto; provided, however, that no such
resignation or removal shall become effective until the appointment of a
successor escrow agent which shall be accomplished as follows: The Buyer and
Seller shall use best efforts to select a successor escrow agent within thirty
(30) days after the date of the notice of resignation or removal. If the other
parties hereto have failed to appoint a successor prior to the expiration of
thirty (30) days following receipt of the notice of resignation or removal, the
Escrow Agent may appoint a successor or petition any court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon all
of the parties hereto. The successor escrow agent shall be a national or
state-chartered banking, trust or savings association with total assets in
excess of $500,000,000, and shall execute and deliver an instrument accepting
such appointment and it shall, without further acts, be vested with all the
estates, properties, rights, powers, and duties of the predecessor escrow agent
as if originally named as escrow agent. Upon delivery of such instrument, the
Escrow Agent shall be discharged from any further duties and liability under
this Agreement. The Escrow Agent shall be paid any outstanding fees and expenses
prior to transferring assets to a successor escrow agent.
     Section 13. Notices. All notices, requests, consents, waivers, and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if: (a) transmitted by facsimile,
upon acknowledgment of actual receipt thereof in writing by facsimile or
otherwise; (b) personally delivered, upon actual delivery or refusal of
delivery; (c) mailed by registered or certified United States mail, return
receipt requested, postage prepaid, upon actual delivery; or (d) sent by a
nationally recognized overnight delivery service, upon actual delivery. All
notices, consents, waivers, or other communications required or permitted to be
given hereunder shall be addressed to the respective

7



--------------------------------------------------------------------------------



 



party to whom such notice, consent, waiver, or other communication relates at
the following addresses:
     If to the Buyer, to:
Global Employment Holdings, Inc.
10375 Park Meadows Drive
Suite 375
Lone Tree, CO 80124
Tel.: 303-216-9500
Fax: 303-216-9533
Email: hbrill@gesnetwork.com
with a copy sent contemporaneously to:
Jeff Knetsch
Brownstein Hyatt & Farber, P.C.
410 17th Street
Denver, CO 80202
Tel.: 303-223-1160
Fax: 303-223-1111
Email: jknetsch@bhf-law.com
     If to the Seller:
Career Blazers, LLC
care of Michael Roth
10 Grandview Drive
Holmdel, NJ 07733
Tel.: 732-816-1268
Fax: [Mike?]
Email: mike.roth@capesuccess.com
Attn: Michael Roth

8



--------------------------------------------------------------------------------



 



with a copy sent contemporaneously to:
Curtis A. Johnson
McCarter & English, LLP
Four Gateway Center
100 Mulberry Street
Newark, NJ 07102
Tel.: 973-639-2075
Fax: 973-624-7070
Email: cjohnson@mccarter.com
     If to the Escrow Agent:
Commerce Bank, NA
1701 Route 70 East
Cherry Hill, New Jersey 08034
USA
Attn: Arlene Murphy
Fax: 856-470-6186
Any party by written notice to the other parties pursuant to this Section 13 may
change the address or the persons to whom notices or copies thereof shall be
directed.
     Section 14. Waivers; Amendments. Any waiver by any party hereto of any
breach of or failure to comply with any provision of this Agreement by any other
party hereto shall be in writing and shall not be construed as, or constitute, a
continuing waiver of such provision, or a waiver of any other breach of, or
failure to comply with, any other provision of this Agreement. This Agreement
may only be modified by a writing signed by the Seller and the Buyer and
consented to by the Escrow Agent.
     Section 15. Construction. The headings in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement. Unless otherwise stated, references to
Sections are references to Sections of this Agreement.
     Section 16. Business Day. As used in this Agreement, “business day” means a
day other than a Saturday, Sunday or other day when banking institutions in New
York, New York are authorized or required by law or executive order to be
closed. Unless specifically referred to as a “business day” or as “business
days”, any reference to a “day” or to “days” contained in this Agreement refers
to a calendar day or to calendar days, as the case may be.
     Section 17. Binding Effect; Assignment. This Escrow Agreement shall be
binding upon, and inure to the benefit of, the heirs, administrators, executors,
successors and assigns of the parties hereto. Except as specifically provided
herein, neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by any of the parties hereto, whether by operation
of law or otherwise, without the prior written consent of the other parties
hereto and consented to by the Escrow Agent. Notwithstanding the foregoing, the
Buyer may collaterally

9



--------------------------------------------------------------------------------



 



assign its rights hereunder to any financial institution providing it with the
financing necessary to consummate the transactions contemplated by the Asset
Purchase Agreement. Furthermore, notwithstanding the foregoing, the Buyer
acknowledges that the Seller’s rights hereunder are subject to a lien in favor
of the Seller’s secured lender and accordingly, the Seller may execute any
instrument or document required by the Seller’s secured lender to enforce it
rights pursuant to such lien, including, but limited to, the assignment of the
Seller’s rights hereunder to Seller’s secured lender. In addition, any bank or
corporation into which the Escrow Agent may be merged or with which it may be
consolidated, or any bank or corporation to whom the Escrow Agent may transfer a
substantial amount of its Escrow business, shall be the successor to the Escrow
Agent without the execution or filing of any paper or any further act on the
part of any of the parties, anything herein to the contrary notwithstanding.
     Section 18. Termination. This Agreement shall terminate at the time of the
final distribution by the Escrow Agent of all Escrowed Funds in accordance with
the provisions of this Agreement.
     Section 19. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute a single instrument.
     Section 20. Governing Law; Waiver of Trial by Jury. This Agreement shall be
governed by the laws of the State of New York (regardless of the laws that might
otherwise govern under applicable New York principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies. The parties hereby waive trial by jury in any
judicial proceeding to which they are both parties involving, directly or
indirectly, any matter in any way arising out of, related to or connected with
this Agreement.
     Section 21. Severability. The invalidity, legality or enforceability of any
provisions of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision; and if any provision is held to be
unenforceable as a matter of law, the other provisions shall not be affected,
impaired or invalidated thereby and shall remain in full force and effect.
     Section 22. Facsimile Signatures. The parties agree that the execution and
transmittal of this Escrow Agreement by facsimile shall be of the same binding
effect as the handwritten execution upon an original copy of the Escrow
Agreement. The parties agree that they will promptly forward to the others an
executed original of the Escrow Agreement and any other document or notice to be
delivered hereunder transmitted by facsimile, but that the failure of a party to
do so or the absence of arrival of any such executed Escrow Agreement, document
or notice shall have no effect on the binding nature of such items transmitted
by facsimile.
     Section 23. Joint Direction. Notwithstanding anything stated herein to the
contrary, the affected parties hereto may jointly direct the Escrow Agent, in
writing, to perform any action contemplated herein and upon receipt of such
joint written direction, the Escrow Agent shall act in compliance therewith and
be protected thereby.

10



--------------------------------------------------------------------------------



 



     Section 24. Waiver of Offset Rights. The Escrow Agent hereby waives any and
all rights to offset that it may have against the Escrowed Funds including,
without limitation, claims arising as a result of any claims, amounts,
liabilities, costs, expenses, indemnified costs, or other losses (collectively
“Escrow Agent Claims”) that the Escrow Agent may be otherwise entitled to
collect from any party to this Agreement, other than Escrow Agent Claims arising
under this Agreement.
     Section 25. Limited Damages. IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR
DAMAGES OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN
IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES AND REGARDLESS OF THE FORM OF ACTION, UNLESS SUCH LOSSES OR DAMAGES
AROSE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ESCROW AGENT.
     Section 26. No Joint Venture. Neither this Escrow Agreement nor any other
agreement between the Buyer, Seller and the Escrow Agent shall be deemed to
create a joint venture between the Escrow Agent and the Buyer and the Seller.
Nor shall the Escrow Agent be considered the alter ego of the Buyer or the
Seller by virtue of this Agreement, or any other such agreement.
     Section 27. Confidentiality. The Escrow Agent agrees that the Asset
Purchase Agreement and the terms thereof will be kept confidential and it shall
not, without the prior written consent of the Buyer and Seller, disclose in any
manner whatsoever, in whole or in part, the Asset Purchase Agreement or any
terms thereof. In the event that the Escrow Agent is compelled to disclose by
law or is required to so disclose or face any civil penalties, any portion of
the Asset Purchase Agreement or the terms thereof, the Escrow Agent may disclose
such information, provided, however, that the Escrow Agent will (i) promptly
notify both the Buyer and the Seller of each such request or requirement, so
that the Buyer and/or Seller may seek an appropriate protective order or other
remedy, and (ii) consult with the Buyer and the Seller on the advisability of
taking legally available steps to resist or narrow such request or requirement.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or
caused this Agreement to be executed by their duly authorized officers, as of
the date first written above.

                  BUYER:    
 
                GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SELLER:    
 
                CAREER BLAZERS PERSONNEL SERVICES, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CAREER BLAZERS CONTINGENCY PROFESSIONALS, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CAREER BLAZERS PERSONNEL SERVICES OF
WASHINGTON, D.C., INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SELLER PARENT:    
 
                CAPESUCCESS LLC    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                ESCROW AGENT:    
 
                Commerce Bank, NA    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CLAIMS NOTICE

     
To:
  Commerce Bank, NA
 
   
From:
  Global Employment Holdings, Inc.
 
   
RE:
  Escrow Agreement dated January ___, 2007 (the “Escrow Agreement”) among Career
Blazers Personnel Services, Inc., Career Blazers Contingency Professionals,
Inc., Career Blazers Personnel Services of Washington, D.C., Inc., and Cape
Success, LLC

     This Claims Notice is delivered to you pursuant to Section 4(a) of the
Escrow Agreement. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to those terms in the Escrow Agreement.
     Please be advised that you are hereby requested to pay to the undersigned a
total of                                          of the Escrowed Funds.
     The undersigned maintains in good faith that it is entitled to
indemnification in the aforementioned amount of Escrowed Funds pursuant to the
terms of the Asset Purchase Agreement based upon the following:
          [LIST INDEMNIFICATION ITEMS AND THE AMOUNT OF EACH ITEM. ATTACH ANY
DOCUMENTS REASONABLY DEMONSTRATING THE INDEMNIFICATION ITEMS.]
     The Seller has been sent a copy of this Claims Notice along with any
attached information relating to the claimed right to indemnification.
     Signed this                       day of                             
               ,                      .

                  Global Employment Holdings, Inc.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ESCROW DISPOSITION NOTICE

     
To:
  Commerce Bank, N.A.
 
   
From:
  Global Employment Holdings, Inc. (the “Buyer”), Career Blazers Personnel
Services, Inc., Career Blazers Contingency Professionals, Inc. and Career
Blazers Personnel Services of Washington, D.C., Inc. (collectively, the
“Seller”) and CapeSuccess LLC (the “Seller Parent”).
 
   
RE:
  Escrow Agreement dated January ___, 2007 (the “Escrow Agreement”) among the
Seller, the Seller Parent, the Buyer and Commerce Bank, NA

     This Escrow Disposition Notice is delivered to you pursuant to the Escrow
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to those terms in the Escrow Agreement.
     Please be advised that you are hereby directed to distribute from the
Escrow Account the property now held in your possession and described herein in
the following manner, to wit:
          [STATE THE AMOUNT OF ESCROWED FUNDS TO BE DISTRIBUTED TO BUYER AND/OR
SELLER FROM ESCROW ACCOUNT]
     Signed this                       day of                               
            ,                       .

                  BUYER:    
 
                GLOBAL EMPLOYMENT HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                SELLER:    
 
                CAREER BLAZERS PERSONNEL SERVICES, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



            CAREER BLAZERS CONTINGENCY PROFESSIONALS, INC.
    By:           Name:           Title:        

            CAREER BLAZERS PERSONNEL SERVICES OF
WASHINGTON, D.C., INC.
    By:           Name:           Title:        

            SELLER PARENT:

CAPESUCCESS LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
(COMMERECE BANK LOGO) [d42480d4248001.gif]
SCHEDULE OF FEES (1)

          Re:   Global Employment Holdings, Inc. Escrow Account
 
       
A.
  Acceptance Fee: (1)   [$1,000]     This is a one-time fee to cover the cost of
reviewing documentation and establishing your account on our system.
 
       
B.
  Administration Fee: (1)   [$3,000]     This is an annual fee to maintain your
account on our system and provide for the actions required in the Asset Purchase
Agreement.
 
       
C.
  Out of Pocket Expenses (annually in arrears): (2)   At Cost

 

(1)   All fees are due and payable upon the signing of the account agreements.  
(2)   Out of Pocket Expenses shall be billed at cost which may include, but is
not limited to, postage, stationery, communication charges, counsel fees and
expenses or other experts as may be required from time to time.

 



--------------------------------------------------------------------------------



 



Exhibit C
Career Blazers
Working Capital Review

         
Purchased Assets & Liabilities
       
Accounts Receivable
       
Allowance for Doubtful Accounts
       
Other Receivables
       
Prepaid Expenses
       
Advertising
       
Rent
       
Perm Bonus
       
Other
       
 
     
Total Prepaid Expenses
       
 
     
 
       
Letter of Credit
       
 
       
 
     
Current Assets
       
 
     
 
       
Accounts Payable
       
Accrued Liabilities
       
Wages & payroll taxes
       
Accrued employer taxes
       
Salaried payroll & taxes
       
Bonuses
       
Commissions
       
Vacation accrual
       
Capital lease obligation
       
Employee benefits
       
Deferred rent
       
Temp burden
       
 
     
Total Accrued Liabilities
       
 
     
 
       
Less: C. Kennedy Bonus
       
 
       
 
     
Current Liabilties
       
 
     
 
       
Working Capital
       

 



--------------------------------------------------------------------------------



 



Schedule 1
Permitted Encumbrances

1.   License rights in the Career Blazers Trademark in favor of Career Blazers
of White Plains, which expires on December 31, 2007, and Career Blazers Learning
Center, which expires on March 31, 2007;   2.   the lien resulting from taxes
not yet due and payable; and   3.   such imperfections of title and other
Encumbrances, if any, which, individually or in the aggregate, do not detract
from the value, or interfere with the use, of the property or assets subject
thereto or otherwise impair the operations of the Business.

 



--------------------------------------------------------------------------------



 



Schedule 2.1(a)
Real Estate Leases Included in Transferred Assets
See Schedule 4.11(b), which information is incorporated by reference herein.

 



--------------------------------------------------------------------------------



 



Schedule 2.1(h)
Claims Against Third Parties
None.

 



--------------------------------------------------------------------------------



 



Schedule 2.1(i)
Insurance Benefits
None.

 



--------------------------------------------------------------------------------



 



Schedule 2.2(g)
Excluded Assets
Pre-paid Insurance premiums

 



--------------------------------------------------------------------------------



 



Schedule 2.4(g)
Excluded Liabilities

1.   Professional Fees   2.   Accrued income taxes – federal and state

 



--------------------------------------------------------------------------------



 



Schedule 4.2
Subsidiaries
Below is the organizational structure of the Seller:

I   Career Blazers LLC, a Delaware limited liability company

  A.   Career Blazers Personnel Services, Inc., a New York corporation, all of
the issued and outstanding shares of which are held by Career Blazers LLC

  1.   Career Blazers Contingency Professionals, Inc., a New York corporation,
all of the issued and outstanding shares of which are held by Career Blazers
Personnel Services, Inc.     2.   Career Blazers Personnel Services of
Washington, D.C., Inc., a District of Columbia corporation, all of the issued
and outstanding shares of which are held by Career Blazers Personnel Services,
Inc.     3.   Career Blazers Management Company, Inc., a New York corporation,
all of the issued and outstanding shares of which are held by Career Blazers
Personnel Services, Inc. (currently dormant)     4.   Career Blazers Service
Company, Inc., a Delaware corporation, all of the issued and outstanding shares
of which are held by Career Blazers Personnel Services, Inc. (currently dormant)
    5.   Career Blazers Consulting Services, Inc., a New York corporation, all
of the issued and outstanding shares of which are held by Career Blazers
Personnel Services, Inc. (currently inactive; to be dissolved)     6.   Career
Blazers New York, Inc., a New York corporation, all of the issued and
outstanding shares of which are held by Career Blazers Personnel Services, Inc.
(currently inactive; to be dissolved)     7.   Career Blazers Learning Center of
Los Angeles, Inc., a California corporation, all of the issued and outstanding
shares of which are held by Career Blazers Personnel Services, Inc. (currently
inactive; to be dissolved)

 



--------------------------------------------------------------------------------



 



Schedule 4.4
Required Consents and Permits
The following agreements require notice to, consent, approval, order or
authorization of, or declaration or filing with, a governmental agency or
authority or other Person in connection with the consummation of the
transactions contemplated by this Agreement:

1.   Amended and Restated Credit Agreement dated March 24, 2003 by and between
CapeSuccess LLC and Career Blazers LLC, as Parent Guarantors, Immedient
Corporation, Accounting Solutions Holding Company, Inc., CBI NY Training, Inc.,
and Career Blazers Personnel Services, Inc., as Borrowers, Various Lenders, and
Deutsche Bank Trust Company Americas, as Administrative Agent, Deutsche Bank
Securities, Inc., as Lead Arranger and Book Manager, as further amended from
time to time.   2.   Lease Agreement dated May 25, 1988 by and between Saxonia
Realty Corp. N.V. (predecessor-in-interest to current Lessor, 590 Fifth
Property, LLC), as Lessor, and Career Blazers, Inc., as Lessee, as modified and
extended by the Lease Modification and Extension Agreement by and between 590
Fifth Property, LLC, as Lessor, and Career Blazers, Inc., as Lessee, dated
October 1, 1998, for the certain premises located at 590 Fifth Avenue, 6th and
7th Floors, New York, New York 10017.   3.   Lease Agreement dated March 28,
2006 by and between Jack I. Bender & Sons, as Lessor, and Career Blazers
Personnel of Washington, D.C., as Lessee, for the certain premises located at
1120 Connecticut Avenue, 2nd Floor, NW, Washington, D.C. 20036.   4.   Lease
Agreement dated October 22, 2004 by and between ExecuSuites, I-270, Inc., as
Lessor, and Career Blazers, as Lessee, for the certain premises located at 15200
Shady Grove Road, Shady Grove West, Suite 350, Office Number 304, Rockville,
Maryland 20850.   5.   Office Lease dated July 6, 2004 by and between
Transwestern Lanidex, LLC, as Lessor, and Career Blazers Personnel Services,
Inc., as Lessee, for the certain premises located at 700 Lanidex Plaza,
Parsippany, New Jersey 07054.   6.   Agreement for Temporary Support Personnel,
IMF Contract No. 472, dated April 9, 2004 by and between International Monetary
Fund and Career Blazers, Inc., as amended by Amendment No. 1 to Agreement for
Temporary Support Personnel, Contract No. 472, dated November 3, 2004, Amendment
No. 2 to Agreement for Temporary Support Personnel, Agreement No. 472, dated
April 14, 2005, and Amendment No. 3 to Agreement for Temporary Support
Personnel, Agreement No. 472, dated April 27, 2006.   7.   Preferred Vendor
Agreement dated December 9, 2002 by and between Career Blazers and Hearst
Magazines, as amended by Amendment to the Preferred Vendor Agreement dated
May 9, 2003, as further amended by Second Amendment to the Preferred Vendor

 



--------------------------------------------------------------------------------



 



    Agreement dated March 24, 2006, as further amended by Third Amendment to the
Preferred Vendor Agreement dated November 13, 2006.

8.   Agreement regarding the provision of professional personnel dated
November 1, 2003 by and between Career Blazers and Advance Magazine Group.   9.
  Outsourcing Agreement dated September 26, 2002 by and between Accounting
Solutions, Inc., Career Blazers Personnel Services, Inc. and EmployBridge
Holding Company, as amended by First Addendum to Outsourcing Agreement dated
September 1, 2004 by and between Accounting Solutions Holding Company, Inc. and
EmployBridge Holding Company, as further amended by First Addendum to
Outsourcing Agreement dated September 1, 2004 by and between Career Blazers
Personnel Services, Inc. and EmployBridge Holding Company, as further amended by
Second Addendum to Outsourcing Agreement dated February 15, 2005, as further
amended by Third Addendum to Outsourcing Agreement dated June 3, 2005, as
further amended by the 2006 Addendum to the Outsourcing Agreement dated
March 10, 2006 by and between Career Blazers Personnel Services, Inc. and
EmployBridge Holding Company.

The following is a list of all material Permits obtained or required to be
obtained by the Seller or any of its employees and under which the Seller or any
of its employees is operating or bound:
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.7
Seller Financial Statements
See attached for the unaudited consolidated financial statements for the years
ended December 31, 2004 and December 31, 2005 and for the ten months ended
October 29, 2006, which information is incorporated by reference herein.

 



--------------------------------------------------------------------------------



 



Schedule 4.9
Legal Compliance
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.10
Tax Matters
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.11(b)
List of Real Property Subject to Real Estate Leases

1.   Lease Agreement dated May 25, 1988 by and between Saxonia Realty Corp. N.V.
(predecessor-in-interest to current Lessor, 590 Fifth Property, LLC), as Lessor,
and Career Blazers, Inc., as Lessee, as modified and extended by the Lease
Modification and Extension Agreement by and between 590 Fifth Property, LLC, as
Lessor, and Career Blazers, Inc., as Lessee, dated October 1, 1998, for the
certain premises located at 590 Fifth Avenue, 6th and 7th Floors, New York, New
York 10017.   2.   Lease Agreement dated March 28, 2006 by and between Jack I.
Bender & Sons, as Lessor, and Career Blazers Personnel of Washington, D.C., as
Lessee, for the certain premises located at 1120 Connecticut Avenue, 2nd Floor,
NW, Washington, D.C. 20036.   3.   Lease Agreement dated October 22, 2004 by and
between ExecuSuites, I-270, Inc., as Lessor, and Career Blazers, as Lessee, for
the certain premises located at 15200 Shady Grove Road, Shady Grove West,
Suite 350, Office Number 304, Rockville, Maryland 20850.   4.   Office Lease
dated July 6, 2004 by and between Transwestern Lanidex, LLC, as Lessor, and
Career Blazers Personnel Services, Inc., as Lessee, for the certain premises
located at 700 Lanidex Plaza, Parsippany, New Jersey 07054.

 



--------------------------------------------------------------------------------



 



Schedule 4.11(c)
Other Real Property
None.

 



--------------------------------------------------------------------------------



 



Schedule 4.13
Seller Contracts and Agreements

1.   Employment Agreement dated March 5, 2001 by and between Career Blazers
Personnel Services, Inc. and Caress C. Kennedy, as supplemented by Letter
Agreement dated January 26, 2006 regarding salary and performance bonus criteria
for fiscal year 2006, and as further supplemented by Letter Agreement dated
October 23, 2006 regarding closing date and transaction bonus payments.

2.   Agreement for Temporary Support Personnel, IMF Contract No. 472, dated
April 9, 2004 by and between International Monetary Fund and Career Blazers,
Inc., as amended by Amendment No. 1 to Agreement for Temporary Support
Personnel, Contract No. 472, dated November 3, 2004, Amendment No. 2 to
Agreement for Temporary Support Personnel, Agreement No. 472, dated April 14,
2005, and Amendment No. 3 to Agreement for Temporary Support Personnel,
Agreement No. 472, dated April 27, 2006.

3.   Preferred Vendor Agreement dated December 9, 2002 by and between Career
Blazers and Hearst Magazines, as amended by Amendment to the Preferred Vendor
Agreement dated May 9, 2003, as further amended by Second Amendment to the
Preferred Vendor Agreement dated March 24, 2006, as further amended by Third
Amendment to the Preferred Vendor Agreement dated November 13, 2006.

4.   Letter Agreement regarding copyright dated August 3, 2000 by and between
Career Blazers and Conde Nast Publications.

5.   Letter Agreement regarding copyright dated July 7, 2004 by and between
Career Blazers and Advance Magazine Group.

6.   Agreement regarding the provision of professional personnel dated
November 1, 2003 by and between Career Blazers and Advance Magazine Group.

7.   Outsourcing Agreement dated September 26, 2002 by and between Accounting
Solutions, Inc., Career Blazers Personnel Services, Inc. and EmployBridge
Holding Company, as amended by First Addendum to Outsourcing Agreement dated
September 1, 2004 by and between Accounting Solutions Holding Company, Inc. and
EmployBridge Holding Company, as further amended by First Addendum to
Outsourcing Agreement dated September 1, 2004 by and between Career Blazers
Personnel Services, Inc. and EmployBridge Holding Company, as further amended by
Second Addendum to Outsourcing Agreement dated February 15, 2005, as further
amended by Third Addendum to Outsourcing Agreement dated June 3, 2005, as
further amended by the 2006 Addendum to the Outsourcing Agreement dated
March 10, 2006 by and between Career Blazers Personnel Services, Inc. and
EmployBridge Holding Company.

8.   Employment Agreement dated April 1, 2002 by and between Career Blazers
Personnel Services, Inc. and Raoul E. Mills, as supplemented by Letter Agreement
dated October

 



--------------------------------------------------------------------------------



 



    31, 2005 by and between Career Blazers LLC and Raoul Mills, as further
supplemented by Memorandum dated March 7, 2006.

9.   Employment Agreement dated June 27, 2005 by and between Career Blazers
Personnel Services, Inc. and Mario Nunez, as supplemented by Letter Agreement
dated October 31, 2005 by and between Career Blazers LLC and Mario Nunez.   10.
  Employment Agreement dated February 23, 2004 by and between Career Blazers
Personnel Services, Inc. and Kyle J. Slack, as supplemented by Letter Agreement
dated October 31, 2005 by and between Career Blazers LLC and Kyle Slack, as
further supplemented by Memorandum dated March 7, 2006.   11.   Employment
Agreement dated December 31, 1997 by and between Staffing Resources, Inc. and
Kathy Klein, as modified and amended by Letter Agreement dated July 13, 2000 by
and between Career Blazers Personnel services, Inc. and Kathy Klein, as further
supplemented by Memorandum dated March 7, 2006 by and between Career Blazers LLC
and Kathy Klein.   12.   Non-Disclosure and Non-Competition Agreement dated
June 14, 1995 by and between Career Blazers, Inc. and Lauren Antico, as
supplemented by Letter Agreement dated October 31, 2005 by and between Career
Blazers LLC and Lauren Antico Prince, as further supplemented by Memorandum
dated March 7, 2006.   13.   Employment Agreement dated October 30, 2006 by and
between Career Blazers LLC and Andrew T. Limpus, as supplemented by Memorandum
dated October 25, 2006.   14.   Lease Agreement dated May 25, 1988 by and
between Saxonia Realty Corp. N.V. (predecessor-in-interest to current Lessor,
590 Fifth Property, LLC), as Lessor, and Career Blazers, Inc., as Lessee, as
modified and extended by the Lease Modification and Extension Agreement by and
between 590 Fifth Property, LLC, as Lessor, and Career Blazers, Inc., as Lessee,
dated October 1, 1998, for the certain premises located at 590 Fifth Avenue, 6th
and 7th Floors, New York, New York 10017.   15.   Lease Agreement dated
March 28, 2006 by and between Jack I. Bender & Sons, as Lessor, and Career
Blazers Personnel of Washington, D.C., as Lessee, for the certain premises
located at 1120 Connecticut Avenue, 2nd Floor, NW, Washington, D.C. 20036.   16.
  Lease Agreement dated October 22, 2004 by and between ExecuSuites, I-270,
Inc., as Lessor, and Career Blazers, as Lessee, for the certain premises located
at 15200 Shady Grove Road, Shady Grove West, Suite 350, Office Number 304,
Rockville, Maryland 20850.   17.   Office Lease dated July 6, 2004 by and
between Transwestern Lanidex, LLC, as Lessor, and Career Blazers Personnel
Services, Inc., as Lessee, for the certain premises located at 700 Lanidex
Plaza, Parsippany, New Jersey 07054.   18.   Amended and Restated Credit
Agreement dated March 24, 2003 by and between CapeSuccess LLC and Career Blazers
LLC, as Parent Guarantors, Immedient Corporation, Accounting Solutions Holding
Company, Inc., CBI NY Training, Inc., and Career Blazers Personnel Services,
Inc., as Borrowers, Various Lenders, and Deutsche Bank Trust Company Americas,
as Administrative Agent, Deutsche Bank Securities, Inc., as Lead Arranger and
Book Manager, as further amended from time to time.

 



--------------------------------------------------------------------------------



 



Schedule 4.15
Seller Insurance Policies
     Career Blazers LLC is the policyholder of the following policies:

                          Coverage   Amount   Company   Policy No.   Eff.   Exp.
Workers’ Compensation
      Commerce & Industry     9689884     01-Jul-06   01-Jul-07
Statutory Coverage
  Per State Act   (AIG Group)   California        
Employers Liability
                       
Each Accident
  1,000,000                    
Disease — Policy Limit
  1,000,000                    
Disease — Each Employee
  1,000,000                    
 
                       
Workers’ Compensation
      Commerce & Industry     9689883     01-Jul-06   01-Jul-07
Statutory Coverage
  Per State Act   (AIG Group)   All Other States        
Employers Liability
                       
Each Accident
  1,000,000                    
Disease — Policy Limit
  1,000,000                    
Disease — Each Employee
  1,000,000                    
 
                       
General Liability
      Federal Insurance Co.     79836228     01-Jul-06   01-Jul-07
General Aggregate
  2,000,000   (Chubb Group)                
Prod./Comp. Ops. Aggregate
  Included                    
Personal & Advertising
Injury
  1,000,000                    
Each Occurrence
  1,000,000                    
Medical Exp.(Any One Person)
  10,000                    
Employee Benefits E&O
Limit
  1,000,000                    
Employee Benefits E&O
Deductible
  1,000                    
 
                       
Business Automobile
      Federal Insurance Co.     73522982     01-Jul-06   01-Jul-07
Liability: CSL — Any Auto
  1,000,000   (Chubb Group)                

 



--------------------------------------------------------------------------------



 



                          Coverage   Amount   Company   Policy No.   Eff.   Exp.
Personal Injury Protection
  Not Covered                    
Uninsured Motorist
  Not Covered                    
Underinsured Motorist
  Not Covered                    
Comprehensive (Hired Car)
  1000 Ded.                    
Collision (Hired Car)
  1000 Ded.                    
 
                       
Umbrella
      Federal Insurance Co.     79,836,184     01-Jul-06   01-Jul-07
Liability Limit Each
Occurrence
  5,000,000                    
Liability Aggregate Limit
  5,000,000                    
 
                       
Errors & Omissions
Liability
      Great American E&S           14-Dec-05   14-Dec-06
Temporary & Permanent
Placement
                       
Limit of Liability-Aggregate
  2,000,000                    
Deductible
  100,000                    
 
                       
Employment Practices
Liability
      Executive Risk Indemnity           14-Dec-05   14-Dec-06
Limit of Liability
  2,000,000                    
Retention
  100,000                    
 
                       
Employment Practices
Liability
      Executive Risk Indemnity           27-Sep-04   27-Sep-06
Accounting Solutions Run
Off
                       
Limit of Liability
  5,000,000                    
Retention
  100,000/250,000                    
 
                       
Commercial Crime
      National Union Fire Ins.           01-Jul-06   01-Jul-07
Employee Dishonesty Limit
  1,000,000   (AIG Group)                
Employee Dishonesty
Deductible
  25,000                    
Client’s Coverage Limit
  1,000,000                    
Client’s Coverage Deductible
  25,000                    
Client’s Coverage Liability Limit
  1,000,000                    
Client’s Coverage Liability Deductible
  25,000                    

 



--------------------------------------------------------------------------------



 



                          Coverage   Amount   Company   Policy No.   Eff.   Exp.
Forgery & Alteration Limit
  1,000,000                    
Forgery & Alteration
Deductible
  25,000                    
Trade Secret Fidelity
Limit
  1,000,000                    
Trade Secret Fidelity
Deductible
  25,000                    
Credit or Debit Card
Forgery
  1,000,000                    
Credit or Debit Card
Deductible
  25,000                    
Computer Fraud Limit
  1,000,000                    
Computer Fraud Deductible
  25,000                    
 
                       
Property
      Federal Ins. Co.           01-Jul-06   01-Jul-07
Contents
  10,000                    
Electronic Equipment
  100,000                    
Business Income
  60,000                    
Deductible
  1,000                    
 
                       
Property
      Travelers Property Casualty           01-Jul-06   01-Jul-07
Blanket Contents
                       
New York
  1,929,269                    
Scheduled Locations
  503,167                    
Blanket Electronic
Equipment
                       
New York
  1,255,259                    
Scheduled Locations
  36,799                    
Blanket Electonic Media
                       
New York
  167,587                    
Scheduled Locations
  19,269                    
Loss of Income
                       
New York
  213,427                    
Scheduled Locations
  8,411                    
Deductible
  1,000 except
                        5,000 Computer business Equipment                
 
  25,000
Earthquake                    
 
                       
Fiduciary
      Travelers Cas. & Surety           01-Jul-06   01-Jul-07
Limit of Liability
  $3,000,000                    
Deductible
  $5,000                    
 
                       
Excess Fiduciary
      Executive Risk           01-Jul-06   01-Jul-07
Limit of Liability
  $2,000,000 excess of $3,000,000                    

 



--------------------------------------------------------------------------------



 



Schedule 4.16
Litigation
     None.

 



--------------------------------------------------------------------------------



 



Schedule 4.17
Current Employees

                                  PAYROLL F NAME   L NAME   DOH   TITLE   GROUP
 
          DIRECT HIRE    
JAMES
  ALDEN   10/03/05   MANAGER   FTCB
 
          CB CONTINGENCY    
LAUREN
  ANTICO PRINCE   06/12/95   MANAGER   FTCB
MONICA
  BENNETT   11/13/06   ACCOUNT MANAGER   FTCB
ROSALIE
  BERNSTEIN   04/12/04   BRANCH MANAGER   FTCB
 
          DIRECT HIRE    
JOANNA
  BERNSTEIN   11/16/05   PLACEMENT MANAGER   FTCB
 
          DIRECT HIRE    
RITA
  BOYLE   04/26/04   PLACEMENT MANAGER   FTCB
 
          DIRECT HIRE    
NANCY
  CHRISTIE   05/01/04   PLACEMENT MANAGER   FTCB
 
          DIRECT HIRE    
SARITHA
  CLEMENTS   05/30/00   PLACEMENT MANAGER   FTCB
 
          DIRECT HIRE    
CANDACE
  COHEN   02/08/93   PLACEMENT MANAGER   FTCB
 
          DIRECT HIRE    
MELISSA
  CORBESATO   07/24/06   MANAGER   FTCB
SHARON
  CRAWFORD   05/15/06   ACCOUNT MANAGER   FTCB
 
          DIRECT HIRE    
JOAN
  DOUGHERTY   03/07/88   PLACEMENT MANAGER   FTCB
 
          BUSINESS    
LAWRENCE
  ELLIOTT   08/07/06   DEVELOPMENT MANAGER   FTCB
ARACELI
  FIGUEROA   08/01/05   ACCOUNT MANAGER   FTCB
 
          DIRECT HIRE    
LAURIE
  FRIEDMAN   09/13/95   PLACEMENT MANAGER   FTCB
STEPHANIE
  GRAY   03/17/03   ACCOUNT MANAGER   FTCB
DEIDRA
  HARPER   04/17/06   ACCOUNT MANAGER   FTCB
 
          DIRECT HIRE    
SONIA
  JOSEPH   08/15/05   MANAGER   FTCB
 
          BUSINESS    
WENDY
  KATZ   02/03/03   DEVELOPMENT MANAGER   FTCB
 
          DIRECT HIRE    
KATHLEEN
  KEARNS   09/01/05   PLACEMENT MANAGER   EXCB
CARESS
  KENNEDY   03/05/01   PRESIDENT   FTCB
 
          DIRECT HIRE    
JODI
  KIRSCHBAUM   03/09/98   PLACEMENT MANAGER   FTCB
 
          VICE PRESIDENT    
KATHY
  KLEIN   08/18/86   DIRECT HIRE   FTCB
 
          DIRECT HIRE    
LILY
  LAUB   05/17/83   PLACEMENT MANAGER   FTCB
BETH
  LEES   10/10/00   OFFICE MANAGER   FTCB
ANDREW
  LIMPUS   10/30/06   AREA MANAGER   FTCB

 



--------------------------------------------------------------------------------



 



                                  PAYROLL F NAME   L NAME   DOH   TITLE   GROUP
 
          ADMINISTRATIVE    
CINDY
  MARTINEZ   01/10/00   ASSISTANT   FTCB
RAOUL
  MILLS   04/09/02   AREA VICE PRESIDENT   FTCB
LISA
  NEAL   09/22/05   ACCOUNT MANAGER   FTCB
 
          DIRECT HIRE    
MARY
  NICOLETTI   01/18/93   PLACEMENT MANAGER   FTCB
MARIO
  NUNEZ   11/19/01   FINANCE DIRECTOR   FTCB
 
          DIRECT HIRE    
KIMBERLY
  OLSEN   09/12/05   MANAGER   FTCB
CHRISTINE
  PANZARINO   06/07/96   ACCOUNT MANAGER   FTCB
 
          DIRECT HIRE    
AMY
  PEREL   01/09/84   PLACEMENT MANAGER   FTCB
 
          ADMINISTRATIVE    
DAVE
  PERSAUD   03/08/04   SPECIALIST   FTCB
KIM
  PLUMRIDGE   08/22/06   ACCOUNT MANAGER   NOCB
 
          DIRECT HIRE    
BARBARA
  RADLAUER   01/15/79   PLACEMENT MANAGER   FTCB
YVONNE
  RIVERA   06/10/03   ACCOUNT MANAGER   FTCB
 
          DIRECT HIRE    
JOANNE
  RODRIGUES   03/23/04   PLACEMENT MANAGER   FTCB
KYLE
  SLACK   02/23/04   AREA MANAGER   FTCB
 
          DIRECT HIRE    
SHARON
  STUTMAN   03/26/90   PLACEMENT MANAGER   FTCB
MINDY
  WAGNER   07/25/05   ACCOUNT MANAGER   FTCB
 
          DIRECT HIRE    
JACQUELINE
  WILDSTEIN   08/24/84   PLACEMENT MANAGER   FTCB
MONIQUE
  WILEY   03/01/05   ACCOUNT MANAGER   FTCB

 



--------------------------------------------------------------------------------



 



Schedule 4.18(a)
Employee Plans

1.   Oxford Freedom Plan (Medical)   2.   Aetna U.S. Healthcare Dental Plan   3.
  Spectera Vision Care Plan   4.   Flexible Benefit Plan   5.   Life Insurance
and Accidental Death and Dismemberment Plans   6.   Short-Term Disability   7.  
Long-Term Disability   8.   401K Savings Plan   9.   Career Blazers LLC 2000
Unit Option Plan1   10.   Paid Holidays, Personal Time, Vacation and other
related policies as set forth in the Employee Handbook   11.   The following
employment agreements contain performance bonus and severance provisions:

  (a)   Employment Agreement dated March 5, 2001 by and between Career Blazers
Personnel Services, Inc. and Caress C. Kennedy, as supplemented by Letter
Agreement dated January 26, 2006 regarding salary and performance bonus criteria
for fiscal year 2006, and as further supplemented by Letter Agreement dated
October 23, 2006 regarding closing date and transaction bonus payments.     (b)
  Employment Agreement dated June 27, 2005 by and between Career Blazers
Personnel Services, Inc. and Mario Nunez, as supplemented by Letter Agreement
dated October 31, 2005 by and between Career Blazers LLC and Mario Nunez.    
(c)   Employment Agreement dated December 31, 1997 by and between Staffing
Resources, Inc. and Kathy Klein, as modified and amended by Letter Agreement
dated July 13, 2000 by and between Career Blazers Personnel Services, Inc. and
Kathy Klein, as further supplemented by Memorandum dated March 7, 2006 by and
between Career Blazers LLC and Kathy Klein.

 

1   The Career Blazers 2000 Unit Option Plan has been terminated. No existing
option awards are “in the money.” Pursuant to the Seller’s existing employment
agreement with Caress Kennedy, upon a sale of the Seller Ms. Kennedy has the
right to certain cash payments from the Seller in exchange for her existing
options.

 



--------------------------------------------------------------------------------



 



  (d)   Non-Disclosure and Non-Competition Agreement dated June 14, 1995 by and
between Career Blazers, Inc. and Lauren Antico, as supplemented by Letter
Agreement dated October 31, 2005 by and between Career Blazers LLC and Lauren
Antico Prince, as further supplemented by Memorandum dated March 7, 2006.    
(e)   Employment Agreement dated April 1, 2002 by and between Career Blazers
Personnel Services, Inc. and Raoul E. Mills, as supplemented by Letter Agreement
dated October 31, 2005 by and between Career Blazers LLC and Raoul Mills, as
further supplemented by Memorandum dated March 7, 2006.     (f)   Employment
Agreement dated February 23, 2004 by and between Career Blazers Personnel
Services, Inc. and Kyle J. Slack, as supplemented by Letter Agreement dated
October 31, 2005 by and between Career Blazers LLC and Kyle Slack, as further
supplemented by Memorandum dated March 7, 2006.

12.   The following employment agreements contain performance bonus provisions:

  (a)   Employment Agreement dated October 30, 2006 by and between Career
Blazers LLC and Andrew T. Limpus, as supplemented by Memorandum dated
October 25, 2006.

13.   The following agreement provides for bonus payments to be made by the
Seller upon consummation of the transactions contemplated by the Agreement:

  (a)   Letter Agreement regarding closing date and transaction bonus payments
dated October 23, 2006 by and between Career Blazers Personnel Services, Inc.
and Caress Kennedy.

 



--------------------------------------------------------------------------------



 



Schedule 4.18(f)
Payments to Employees

1.   The following agreements contain severance obligations:

  (a)   Employment Agreement dated March 5, 2001 by and between Career Blazers
Personnel Services, Inc. and Caress C. Kennedy, as supplemented by Letter
Agreement dated January 26, 2006 regarding salary and performance bonus criteria
for fiscal year 2006, and as further supplemented by Letter Agreement dated
October 23, 2006 regarding closing date and transaction bonus payments.     (b)
  Employment Agreement dated June 27, 2005 by and between Career Blazers
Personnel Services, Inc. and Mario Nunez, as supplemented by Letter Agreement
dated October 31, 2005 by and between Career Blazers LLC and Mario Nunez.    
(c)   Employment Agreement dated December 31, 1997 by and between Staffing
Resources, Inc. and Kathy Klein, as modified and amended by Letter Agreement
dated July 13, 2000 by and between Career Blazers Personnel services, Inc. and
Kathy Klein, as further supplemented by Memorandum dated March 7, 2006 by and
between Career Blazers LLC and Kathy Klein.     (d)   Non-Disclosure and
Non-Competition Agreement dated June 14, 1995 by and between Career Blazers,
Inc. and Lauren Antico, as supplemented by Letter Agreement dated October 31,
2005 by and between Career Blazers LLC and Lauren Antico Prince, as further
supplemented by Memorandum dated March 7, 2006.     (e)   Employment Agreement
dated April 1, 2002 by and between Career Blazers Personnel Services, Inc. and
Raoul E. Mills, as supplemented by Letter Agreement dated October 31, 205 by and
between Career Blazers LLC and Raoul Mills, as further supplemented by
Memorandum dated March 7, 2006.     (f)   Employment Agreement dated
February 23, 2004 by and between Career Blazers Personnel Services, Inc. and
Kyle J. Slack, as supplemented by Letter Agreement dated October 31, 2005 by and
between Career Blazers LLC and Kyle Slack, as further supplemented by Memorandum
dated March 7, 2006.

2.   The following agreement provides for bonus payments to be made by the
Company upon consummation of the transactions contemplated by the Agreement:

  (a)   Letter Agreement regarding closing date and transaction bonus payments
dated October 23, 2006 by and between Career Blazers Personnel Services, Inc.
and Caress Kennedy.

 



--------------------------------------------------------------------------------



 



Schedule 4.20
Claims Against Intellectual Property
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.6
Required Consents Precedent to Buyer’s Obligation to Close
See items 1, 2, 6, and 7 of Schedule 4.4, which information is incorporated by
reference herein.

 